Name: Regulation (EEC) No 574/72 of the Council of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: social affairs;  social protection;  European Union law;  labour market
 Date Published: nan

 Avis juridique important|31972R0574Regulation (EEC) No 574/72 of the Council of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community Official Journal L 074 , 27/03/1972 P. 0001 - 0083 Danish special edition: Series I Chapter 1972(I) P. 0149 English special edition: Series I Chapter 1972(I) P. 0159 Greek special edition: Chapter 05 Volume 1 P. 0138 Spanish special edition: Chapter 05 Volume 1 P. 0156 Portuguese special edition Chapter 05 Volume 1 P. 0156 Finnish special edition: Chapter 5 Volume 1 P. 0106 Swedish special edition: Chapter 5 Volume 1 P. 0106 REGULATION (EEC) No 574/72 OF THE COUNCIL of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 2, 7 and 51 thereof; Having regard to Council Regulation (EEC) No 1408/71(1) of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community, and in particular Article 97 thereof; Having regard to the proposal from the Commission adopted after consultation with the Administrative Commission for the Social Security of Migrant Workers; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas Regulation No 3(2) on social security for migrant workers having replaced by Regulation (EEC) No 1408/71 whereof Article 99 also repealed Regulation No 4(3) which fixed the implementing procedures and supplemented the provisions of Regulation No 3 on social security for migrant workers, it is necessary to provide implementing procedures adapted to the new basic rules and to the experience gained in applying these texts over a period of twelve years; Whereas it is necessary in particular to specify the competent institutions of each Member State, the documents to be furnished and the formalities to be completed by persons concerned in order to obtain benefits, the procedures for administrative cheeks and medical examinations and the conditions for the reimbursement of benefits provided by the institution of one Member State on behalf of the institution of another Member State, and the dutics of the Audit Board; HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Regulation: (a) 'Regulation' means Regulation (EEC) No 1408/71; (b) 'Implementing Regulation' means this Regulation; (c) the definitions in Article 1 of the Regulation have the meaning assigned to them in the said Article. Article 2 Printed model forms - Information on legislations - Guides 1. Models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulation and of the Implementing Regulation shall be drawn up by the Administrative Commission. Two Member States or their competent authorities may, by mutual agreement and having received the Opinion of the Administrative Commission, adopt simplified forms for use between them. 2. For the benefit of the competent authorities of each Member State, the Administrative Commission may assemble information on the provisions of national legislations which come within the scope of the Regulation. 3. The Administrative Commission shall prepare guides for the purpose of advising persons concerned of their rights and of the administrative formalities to be completed for the exercise of those rights. The Advisory Committee shall be consulted before such guides are drawn up. Article 3 Liaison bodies - Communications between institutions and between beneficiaries and institutions 1. The competent authorities may designate liaison bodies which may communicate directly with each other. 2. Any institution of a Member State, and any person residing or staying in the territory of a Member State, may make application to the institution of another Member State, either directly or through the liaison bodies. Article 4 Annexes 1. The competent authority or authorities of each Member State are given in Annex 1. 2. The competent institutions of each Member State are listed in Annex 2. 3. The institutions of the place of residence and the place of stay of each Member State are listed in Annex 3. 4. The liaison bodies appointed pursuant to Article 3 (1) of the Implementing Regulation are listed in Annex 4. 5. The provisions referred to in Articles 5, 53 (3), 104, 105 (2), 116 and 120 of the Implementing Regulation are set out in Annex 5. 6. The procedure for the payment of benefits chosen by the institutions responsible for payment in each Member State, in accordance with Article 53 (1) of the Implementing Regulation, is set out in Annex 6. 7. The names and seats of the banks referred to in Article 55 (1) of the Implementing Regulation are listed in Annex 7. 8. The Member States for whom the provisions of Article 10 (2) (d) of the Implementing Regulation apply in their dealings with each other are specified in Annex 8. 9. The schemes to be taken into consideration when calculating the average annual cost of benefits in kind, in accordance with Article 94 (3) (a) and Article 95 (3) (a) of the Implementing Regulation, are listed in Annex 9. 10. The institutions or bodies appointed by the competent authorities pursuant, in particular, to the following Articles of the Implementing Regulation: Article 6 (1), Article 11 (1), Article 13 (2) and (3), Article 14 (1), (2) and (3), Article 38 (1), Article 70 (1), Article 80 (2), Article 81, Article 82 (2), Article 85 (2), Article 89 (1), Article 91 (2), Article 102 (2), Article 110, Article 113 (2), are listed in Annex 10. TITLE II IMPLEMENTATION OF THE GENERAL PROVISIONS OF THE REGULATION Implementation of Articles 6 and 7 of the Regulation Article 5 Replacement of the arrangements the implementing of convention by the Implementing Regulation The provisions of the Implementing Regulation shall replace those of the arrangements for implementing the conventions referred to in Article 6 of the Regulation; they shall also replace the provisions relating to the implementation of the provisions of the conventions referred to in Article 7 (2) (c) of the Regulation providing that they are not set out in Annex 5 of the Regulation. Implementation of Article 9 of the Regulation Article 6 Admission to voluntary or optional continued insurance 1. If, by virtue of Articles 9 and 15 (3) of the Regulation, a person satisfies the conditions for joining a voluntary or optional continued insurance scheme in respect of invalidity, old age and death (pensions) under the legislation of one Member State, and if he has not been subject to compulsory insurance under one of those schemes by virtue of his last employment he may, under the said Articles, join the voluntary or optional continued insurance scheme specified by the legislation of that Member State or, failing that, the scheme of his choice. 2. In order to invoke the provisions of Article 9 (2) of the Regulation, a person shall submit to the institution of the Member State in question a certified statement relating to the insurance periods completed under the legislation of any other Member State. Such certified statement shall be issued, at the request of the person concerned, by the institution or institutions who administer the legislations under which he has completed those insurance periods. Implementation of Article 12 of the Regulation Article 7 General rules for the implementation of provisions dealing with the prevention of overlapping of benefits - Application of those provisions to benefits in respect of invalidity, old age and death (pensions) 1. Where a person entitled to a benefit due under the legislation of one Member State is also entitled to benefits under the legislation of one or more of the other Member States, the following rules shall apply: (a) if the application of Article 12 (2) or (3) of the Regulation entails the reduction or the concurrent suspension of those benefits, none of them may be reduced or suspended by an amount greater than the amount obtained by dividing the sum which is subject to reduction or suspension under the legislation under which the benefit is due by the number of benefits subject to reduction or suspension to which the person concerned is entitled; (b) as regards benefits in respect of invalidity, old age or death (pensions) awarded under Article 46 (2) of the Regulation by the institution of a Member State, that institution shall take into account any benefits of a different kind and any income or remuneration likely to entail the reduction or suspension of the benefit due from that institution, not for the calculation of the theoretical amount referred to in Article 46 (2) (a) of the Regulation but exclusively for the reduction or suspension of the amount referred to in Article 46 (2) (b) of the Regulation. However, only a fraction of the total amount of such benefit, income or remuneration shall be taken into account, and that fraction shall be determined in proportion to the duration of the insurance periods completed, in accordance with Article 46 (2) (b) of the Regulation. (c) As regards benefits in respect of invalidity, old age or death (pensions) awarded under the first subparagraph of Article 46 (1) of the Regulation by the institution of a Member State, that institution shall, where the provisions of Article 46 (3) of the Regulation apply, take into account any benefits of a different kind and any income or remuneration likely to entail the reduction or suspension of the benefit due from that institution, not for the calculation of the amount referred to in Article 46 (1) of the Regulation, but exclusively for the reduction or suspension of the amount resulting from the application of Article 46 (3) of the Regulation. However, only a fraction of the amount of those benefits, income or remuneration shall be taken into account; such fraction shall be obtained by applying to that amount a coefficient equal to the ratio between the amount of benefit resulting from the application of Article 46 (3) of the Regulation and the amount resulting from the application of the first subparagraph of Article 46 (1) of the Regulation. 2. For the purposes of Article 12 (2), (3) and (4) of the Regulation, the competent institutions concerned shall, on request, exchange all requisite information. Article 8 Rules applicable in the case of overlapping of rights to maternity benefits under the legislation of several Member States If a worker or a member of his family is entitled to claim maternity benefits under the legislations of two or more Member States, those benefits shall be granted exclusively under the legislation of the Member State in whose territory the confinement took place or, if the confinement did not take place in the territory of one of these Member States, exclusively under the legislation of the Member State to which the worker was last subject. Article 9 Rules applicable in the case of overlapping of rights to death grants under the legislations of several Member States 1. Where the death occurs in the territory of a Member State, the right to a death grant acquired under the legislation of that Member State only shall be maintained, whilst the right acquired under the legislation of any other Member State shall lapse. 2. Where the death occurs in the territory of one Member State when the right to a death grant has been acquired under the legislation of two or more other Member States, or where the death occurs outside the territory of the Member States and the said right has been acquired under the legislation of two or more Member States, only the right acquired under the legislation of the Member State under which the worker completed his last period of insurance shall be maintained, whilst the right acquired under the legislation of any other Member State shall lapse. Article 10 Rules applicable in the case of overlapping of rights to family benefits or family allowances or when, during the same period or part of a period, the worker is successively subject to the legislation of several Member States 1. If during the same period family benefits or family allowances are due to two persons in respect of the same member of the family, under Article 73 (1) or (2) or Article 74 (1) or (2) of the Regulation and under the legislation of the country of residence of that member of the family, the provisions to be applied in respect of the overlapping of rights to familiy allowances or family benefits shall be those provided for by the legislation of the country of residence of the member of the family. To this end, the right to family benefits or family allowances under Article 73 (1) or (2) or Article 74 (1) or (2) of the Regulation shall be taken into account as if it were a right acquired under the legislation of the country of residence of the member of the family in question. 2. If a worker has been subject successively to the legislation of two Member States during the period separating two dates for the payment of family benefits or family allowances as provided for by the legislation of one or both of the Member States concerned, the following rules shall apply: (a) the family benefits or family allowances which such worker may claim under the legislation of each one of these States shall correspond to the number of daily benefits or allowances due under the relevant legislation. Where these legislations do not provide for daily benefits or allowances, the family benefits or family allowances shall be granted in proportion to the length of time during which such worker has been subject to the legislation of each one of the Member States in relation to the period fixed by the legislation concerned; (b) where the family benefits or family allowances have been provided by an institution during a period when they should have been provided by another institution, there shall be an adjustment of accounts between the said institutions; (c) for the purposes of subparagraphs (a) and (b) where periods of employment completed under the legislation of one Member State are expressed in units different from those which are used in the calculation of family benefits or family allowances under the legislation of another Member State to which the worker has also been subject during the same period, the conversion shall be carried out in accordance with Article 15 (3) of the Implementing Regulation; (d) notwithstanding the provisions of subparagraph (a), in respect of dealings between the Member States specified in Annex 8 to the Implementing Regulation, the institution bearing the costs of the family benefits or family allowances by reason of the first employment during the period concerned, shall bear their cost throughout the whole of the current period. 3. If the members of the family of a worker subject to French legislation, or of an unemployed person in receipt of unemployment benefits under French legislation, transfer their residence from the territory of one Member State to the territory of another Member State during the same calendar month, the institution responsible for providing the family allowances at the beginning of that month shall continue to provide them throughout the whole of the current month. TITLE III IMPLEMENTATION OF THE PROVISIONS OF THE REGULATION FOR DETERMINING THE LEGISLATION APPLICABLE Implementation of Articles 13 to 16 of the Regulation Article 11 Formalities in the case of posting elsewhere 1. In cases referred to in Article 14 (1) (a) and (2) (a) of the Regulation, the institution designated by the competent authority of the Member State whose legislation remains applicable shall issue to the worker, at his own or his employer's request, and if the required conditions are fulfilled, a certificate of posting testifying that he shall remain subject to that legislation up to a specified date. 2. The consent provided for in Article 14 (1) (a) (ii) of the Regulation shall be requested by the employer. Article 12 Special provisions concerning insurance under the German social security scheme 1. Where, under the terms of Article 14 (1) (b) and (c) or 2 (a) of the Regulation, German legislation applies to a worker employed by an undertaking or employer whose registered office or place of business is not situated in German territory, this legislation shall apply as if the worker were employed in his place of residence in German territory. 2. When contributions are paid for a fixed period, pursuant to the legislation of a Member State other than Germany, under a compulsory scheme for invalidity, old age, or death (pensions), supplementary contributions for additional insurance under German legislation (Hoeherversicherung) may also be paid for the same period. Article 13 Exercise of the right of option by persons employed by diplomatic missions and consular posts 1. The right of option provided for in Article 16 (2) of the Regulation must be exercised in the first instance within the three months following the date on which the worker was engaged by the diplomatic mission or consular post concerned, or on which he entered into employment with agents of such mission or post. The option shall take effect on the date of entry into employment. When a worker renews his right of option at the end of the calendar year, the option shall take effect on the first day of the following calendar year. 2. A worker who exercises his right of option shall inform the institution designated by the competent authority of the Member State for whose legislation he has opted, at the same time notifying his employer thereof. The said institution shall, where necessary, forward such information to all other institutions of the same Member State, in accordance with to him directives issued by the competent authority of that Member State. 3. The institution designated by the competent authority of the Member State for whose legislation a worker has opted, shall issue him with a certificate testifying that he is subject to the legislation of that Member State while he is employed by the diplomatic mission or consular post in question, by agents of such mission or post. 4. Where a worker has opted for German legislation to be applied the provisions of such legislation shall be applied as though that worker were employed in the place where the German Government has its seat. The competent authority shall nominate the competent sickness insurance institution. Article 14 Exercise of the right of option by auxiliary staff of the European Communities 1. The right of option provided for in Article 16 (3) of the Regulation must be exercised at the time when the contract of employment is concluded. The authority empowered to conclude such contract shall inform the institution designated by the competent authority of the Member State for whose legislation the auxiliary staff member has opted. The said institution shall, where necessary, transmit such information to all other institutions of the same Member State. 2. The institution designated by the competent authority of the Member State for whose legislation the auxiliary staff member has opted, shall issue to him a certificate testifying that he is subject to the legislation of that Member State while he is employed by the European Communities as an auxiliary staff member. 3. The competent authorities of the Member States shall, where necessary, designate the institutions competent in respect of members of the auxiliary staff of the European Communities. 4. Where an auxiliary staff member, employed in the territory of a Member State other than Germany, has opted to have German legislation applied to him, the provisions of that legislation shall be applied as though that auxiliary staff member were employed in the place where the German Government has its seat. The competent authority shall designate the competent sickness insurance institution. TITLE IV IMPLEMENTATION OF THE PROVISIONS OF THE REGULATION DEALING WITH THE DIFFERENT CATEGORIES OF BENEFITS CHAPTER 1 GENERAL RULES FOR THE AGGREGATION OF INSURANCE PERIODS Article 15 1. In the cases referred to in Articles 18 (1), 38, 45 (1) and (2), 64, and 67 (1) and (2) of the Regulation, aggregation of insurance periods shall be effected in accordance with the following rules: (a) to insurance periods completed under the legislation of one Member State shall be added insurance periods completed under the legislation of any other Member State, to the extent that it is necessary to have recourse thereto in order to supplement insurance periods completed under the legislation of the first Member State for the purpose of acquiring, retaining, or recovering the rights to benefits, provided that such insurance periods do not overlap. Where benefits in respect of invalidity, old age or death (pensions) are to be awarded by the institutions of two or more Member States in accordance with Article 46 (2) of the Regulation, each of the institutions concerned shall effect a separate aggregation, by taking into account the whole of the insurance periods completed by the worker under the legislations of all the Member States to which he has been subject, without prejudice, where appropriate, to the provisions of Article 45 (2) and Article 46 (2) (c) of the Regulation; (b) when a period of compulsory insurance completed under the legislation of one Member State coincides with a period of voluntary or optional continued insurance under the legislation of another Member State, only the former shall be taken into account; (c) when an insurance period other than a period treated as such, completed under the legislation of one Member State coincides with a period treated as an insurance period under the legislation of another Member State, only the former shall be taken into account; (d) any period treated as an insurance period under the legislations of two or more Member States, shall be taken into account only by the institution of the Member State under whose legislation the insured person was last compulsorily insured prior to the said period; where the insured person has not been compulsorily insured under the legislation of a Member State before the said period, the latter shall be taken into account by the institution of the Member State under whose legislation he was compulsorily insured for the first time after the said period; (e) where it is not possible to accurately determine the period of time in which certain insurance periods were completed under the legislation of one Member State, such insurance periods shall be presumed not to overlap with insurance periods completed under the legislation of another Member State and shall, where advantageous, be taken into account. (f) where, under the legislation of one Member State, certain insurance periods are taken into account only if they have been completed within a specified period of time, the institution which administers such legislation shall: (i) take into account insurance periods completed under the legislation of another Member State only if they were completed within the said period of time; or (ii) extend such period of time for the duration of insurance periods completed wholly or partly within the said time limit under the legislation of another Member State, where the insurance periods involved under legislation of the second Member State give rise only to the suspension of the period of time within which the insurance periods must be completed. 2. Insurance periods completed under legislation of a Member State to which the Regulation does not apply, but which are taken into account under legislation of that Member State to which the Regulation does apply, shall be considered as insurance periods to be taken into account for the purposes of aggregation. 3. When insurance periods completed under the legislation of one Member State are expressed in units different from those used by the legislation of another Member State, the conversion necessary for the purposes of aggregation shall be carried out according to the following rules: (a) where the worker has been subject to a six day week: (i) one day shall be equivalent to eight hours and vice versa; (ii) six days shall be equivalent to one week and vice versa; (iii) twenty-six days shall be equivalent to one month and vice versa; (iv) three months or thirteen weeks or seventy-eight days shall be equivalent to one quarter and vice versa; (v) for the conversion of weeks into months and vice versa the weeks and months shall be converted into days; (vi) the application of the preceding rules shall not have the effect of producing, for the sum total of the insurance periods completed during one calendar year, a total exceeding three hundred and twelve days or fifty-two weeks or twelve months or four quarters; (b) Where the worker has been subject to a five day week: (i) one day shall be equivalent to nine hours and vice versa; (ii) five days shall be equivalent to one week and vice versa; (iii) twenty-two days shall be equivalent to one month and vice versa; (iv) three months or thirteen weeks or sixty-six days shall be equivalent to one quarter and vice versa; (v) for the conversion of weeks into months and vice versa, the weeks and the months shall be converted into days; (vi) the application of the preceding rules shall not have the effect of producing, for the sum total of the insurance periods completed during one calendar year, a total exceeding two-hundred and sixty-four days or fifty-two weeks or twelve months or four quarters. CHAPTER 2 SICKNESS AND MATERNITY Implementation of Article 18 of the Regulation Article 16 Certification of insurance periods 1. In order to invoke the provisions of Article 18 of the Regulation, a worker shall submit to the competent institution a certified statement specifying the insurance periods completed under the legislation to which he was last subject. 2. This certified statement shall be issued at the request of the worker by the institution or institutions of the Member State to whose legislation he was last subject. If he does not submit the said certified statement, the competent institution shall obtain it directly from the institution or institutions concerned. 3. The provisions of paragraphs (1) and (2) shall apply by analogy, if it is necessary to take into account insurance periods previously completed under the legislation of any other Member State in order to satisfy the conditions of the legislation of the competent State. Implementation of Article 19 of the Regulation Article 17 Benefits in kind in the case of residence in a Member State other than the competent State 1. In order to receive benefits in kind under Article 19 of the Regulation, a worker must register himself and the members of his family with the institution of his place of residence by submitting a certified statement testifying that he and the members of his family are entitled to the said benefits. Such certified statement shall be issued by the competent institution, if need be in the light of information furnished by the employer. If the worker or the members of his family do not submit the said certified statement the institution of the place of residence shall obtain it directly from the competent institution. 2. This certified statement shall remain valid until the institution of the place of residence is notified of its cancellation. However, when the said certified statement is issued by a French institution, it shall be valid for a period of three months only following the date of issue, and it must be renewed every three months. 3. If the worker is a seasonal worker, the certified statement referred to in paragraph 1 shall be valid for the whole anticipated period of the seasonal work unless, in the meanwhile, the competent institution notifies the institution of the place of residence of its cancellation. 4. The institution of the place of residence shall inform the competent institution of every registration effected in accordance with paragraph 1. 5. When applying for any benefits in kind, the person concerned shall submit the documentary evidence required for the granting of benefits in kind under the legislation of the Member State in whose territory he is residing. 6. In the case of hospitalization, the institution of the place of residence shall notify the competent institution, within three days following the date on which it became aware of the hospitalization, of the date of entry into hospital, the probable duration of hospitalization and the date of leaving hospital. Notification shall be unnecessary, however, when the costs of the benefits in kind are repaid in a lump sum to the institution of the place of residence. 7. The institution of the place of residence shall inform the competent institution in advance of every decision relating to the granting of benefits in kind included in the list referred to in Article 24 (2) of the Regulation. The competent institution shall have fifteen days from the day on which such information is sent within which to raise any objection and to state the reasons on which such objection is based; if, on the expiry of that period, no such objection has been raised, the institution of the place of residence shall grant the benefits in kind. Where such benefits have to be granted in a case of extreme urgency, the institution of the place of residence shall forthwith inform the competent institution thereof. However, notification of its objection, stating the reasons on which such objection is based, shall be unnecessary when the costs of the benefits in kind are to be repaid in a lump sum to the institution of the place of residence. 8. The worker or the members of his family shall inform the institution of the place of residence of any change in their situation which is likely to alter their entitlement to benefits in kind, in particular any cessation of, or change in, employment by the worker or any transfer of residence or stay of that worker or of a member of his family. Likewise, should the worker cease to be insured or cease to be entitled to benefits in kind, the competent institution shall inform the institution of the place of residence accordingly. The institution of the place of residence may, at any time, request the competent institution to supply it with any information relating to the worker's insurance or to his entitlement to benefits in kind. 9. Two or more Member States or the competent authorities of those Member States may, having received the Opinion of the Administrative Commission, agree on other implementing provisions. Article 18 Cash benefits in the case of residence in a Member State other than the competent State 1. In order to draw cash benefits under Article 19 (1) (b) of the Regulation a worker shall, within three days of commencement of the incapacity for work, apply to the institution of the place of residence by submitting a notification of having ceased work or, if the legislation administered by the competent institution or by the institution of the place of residence so provides, a certificate of incapacity for work issued by the doctor treating the worker concerned. 2. Where the doctors treating the worker concerned in the country of residence do not issue certificates of incapacity for work, the worker shall apply directly to the institution of the place of residence within the time limit fixed by the legislation which it administers. That institution shall forthwith have the incapacity for work medically confirmed and the certificate referred to in paragraph 1 drawn up. Such a certificate shall state the probable duration of the incapacity and shall be forwarded to the competent institution forthwith. 3. In cases where paragraph 2 does not apply, the institution of the place of residence shall, as soon as possible and in any event within the three days following the date on which the worker applied to it, have the worker medically examined as if he were insured with that institution. The report of the examining doctor shall indicate, in particular, the probably duration of the incapacity for work, and shall be forwarded to the competent institution by the institution of the place of residence within the three days following the date of the examination. 4. The institution of the place of residence shall subsequently carry out any necessary administrative checks or medical examinations of the worker as if he were insured with that institution. As soon as it establishes that the worker is fit to resume work, it shall forthwith notify the worker and the competent institution thereof, stating the date on which the worker's incapacity ceased. Without prejudice to the provisions of paragraph 6, the notification to the worker shall be treated as a decision taken on behalf of the competent institution. 5. In all cases the competent institution shall reserve the right to have the worker examined by a doctor of its own choice. 6. If the competent institution decides to withhold the cash benefits because the worker has not completed the formalities laid down by the legislation of the country of residence, or if it establishes that the worker is fit to resume work, it shall notify the worker of its decision and shall simultaneously send a copy of such decision to the institution of the place of residence. 7. When the worker resumes work, he shall notify the competent institution accordingly, if such notification is required by the legislation administered by that institution. 8. The competent institution shall pay cash benefits by the appropriate method, in particular by international money order, and shall inform the institution of the place of residence and the worker accordingly. Where cash benefits are paid by the institution of the place of residence on behalf of the competent institution, the latter shall inform the worker of his rights and shall notify the institution of the place of residence of the amount of the cash benefits, the dates for payment, and the maximum period during which they should be granted, in accordance with the legislation of the competent State. 9. Two or more Member States, or the competent authorities of those States may, having received the Opinion of the Administrative Commission, agree on other implementing provisions. Implementation of Article 20 of the Regulation Article 19 Special provisions for frontier workers and members of their families In the case of frontier workers or members of their families, medicinal products, bandages, spectacles and small appliances may be issued, and laboratory analyses and tests carried out, only in the Member State in whose territory they were prescribed or recommended, in accordance with the legislation of that Member State. Implementation of Article 22 of the Regulation Article 20 Benefits in kind in the case of a stay in a Member State other than the competent State - Special case of workers posted elsewhere and workers employed in international transport and members of their families 1. In order to receive benefits in kind for himself or for members of his family who accompany him at the time of his posting, a worker covered by Article 14 (1) (a) (i) or 2 (a) of the Regulation shall submit to the institution of the place of stay the certificate provided for in Article 11 of the Implementing Regulation. A worker who has submitted such certificate shall be presumed to have satisfied the conditions for the acquisition of the right to benefits in kind. 2. In order to receive benefits in kind for himself or for members of his family who accompany him, a worker employed in international transport, covered by Article 14 (1) (b) of the Regulation, who in the course of his employment goes to the territory of a Member State other than the competent State shall, as soon as possible, submit to the institution of the place of stay a special certified statement issued by the employer or by his agent during the current calendar month or during the two calendar months preceding its submission. Such certified statement shall state in particular the date from which the worker has been employed by the said employer, and the name and address of the competent institution; if, however, under the legislation of the competent State the employer is not required to know the competent institution, the worker shall provide in writing the name and address of that institution when submitting his application to the institution of the place of stay. A worker who has submitted the certified statement shall be presumed to have satisfied the conditions for aquisition of the right to benefits in kind. If a worker is unable to contact the institution of the place of stay before receiving medical treatment, he shall nevertheless receive such treatment on presentation of the said certified statement as if he were insured with that institution. 3. The institution of the place of stay shall, within three days, inquire of the competent institution whether the person concerned satisfies the conditions for acquisition of the right to benefits in kind. That institution shall provide benefits in kind until it receives a reply from the competent institution, but for not more than thirty days. 4. The competent institution shall send its reply to the institution of the place of stay within ten days of the receipt of the request from that institution. If the reply is in the affirmative, the competent institution shall indicate, if necessary, the maximum period during which the benefits in kind may be granted, in accordance with the legislation which it administers, and the institution of the place of stay shall continue to provide the said benefits. 5. In place of the certificate or certified statement provided for in paragraphs 1 and 2 respectively, workers covered by those paragraphs may submit to the institution of the place of stay a certified statement testifying that the conditions for acquisition of the right to benefits in kind have been satisfied. This certified statement, which shall be issued by the competent institution, shall specify in particular, where necessary, the maximum period during which benefits in kind may be granted in accordance with the legislation of the competent State. In such a case paragraphs 1, 2, 3 and 4 shall not apply. 6. Paragraphs 6, 7 and 9 of Article 17 of the Implementing Regulation shall apply by analogy. 7. Benefits in kind provided by virtue of the presumption made in paragraphs 1 or 2 shall be reimbursed as provided for in Article 36 (1) of the Regulation. Article 21 Benefits in kind in the case of a stay in a Member State other than the competent State - Workers other than those covered by Article 20 of the Implementing Regulation 1. In order to receive benefits in kind under Article 22 (1) (a) (1) of the Regulation, save in the cases referred to in Article 20 of the Implementing Regulation, a worker shall submit to the institution of the place of stay a certified statement testifying that he is entitled to benefits in kind. Such certified statement, which shall be issued by the competent institution at the worker's request, if possible before he leaves the territory of the Member State in which he resides, shall specify in particular, where necessary, the maximum period during which benefits in kind may be granted, in accordance with the legislation of the competent State. If the worker does not submit the said certified statement, the institution of the place of stay shall obtain it directly from the competent institution. 2. Article 17 (6) (7) and (9) of the Implementing Regulation shall apply by analogy. Article 22 Benefits in kind for workers in the case of transfer of residence or return to the country of residence, and for workers authorized to go to another Member State for medical treatment 1. In order to receive benefits in kind under Article 22 (1) (b) (i) of the Regulation, a worker shall submit to the institution of the place of residence a certified statement testifying that he is entitled to continue receiving the said benefits. This certified statement, which shall be issued by the competent institution, shall specify in particular, where necessary, the maximum period during which such benefits may continue to be provided, in accordance with the legislation of the competent State. The certified statement may, at the worker's request, be issued after his departure if, for reasons of force majeure, it cannot be drawn up beforehand. 2. Paragraphs 6, 7 and 9 of Article 17 of the Implementing Regulation shall apply by analogy. 3. Paragraphs 1 and 2 shall apply by analogy in respect of the provisions of benefits in kind in the case referred to in Article 22 (1) (c) (i) of the Regulation. Article 23 Benefits in kind for members of the family The provisions of Article 21 or Article 22 of the Implementing Regulation, as appropriate, shall apply by analogy in respect of the granting of benefits in kind to members of the family as provided for in Article 23 (3) of the Regulation. Article 24 Cash benefits for workers in the case of a stay in a Member State other than the competent State The provisions of Article 18 of the Implementing Regulation shall apply by analogy in respect of the drawing of cash benefits under Article 22 (1) (a) (ii) of the Regulation. However, without prejudice to the requirement to submit a certificate of incapacity for work, a worker who is staying in the territory of a Member State, but not pursuing any professional or trade activity there, shall not be required to submit the notification of having ceased work referred to in Article 18 (1) of the Implementing Regulation. Implementation of Article 23 (3) of the Regulation Article 25 Certified statement relating to the members of the family to be taken into account in the calculation of cash benefits 1. In order to draw benefits under Article 23 (3) of the Regulation, a worker shall submit to the competent institution a certified statement relating to the members of his family who are resident in the territory of a Member State other than that wherein the said institution is situated. 2. This certified statement shall be issued by the institution of the place of residence of the members of the family. It shall be valid for the twelve months following the date of its issue. It may be renewed; in such a case, it shall be valid from the date of its renewal. The worker shall immediately notify the competent institution of any occurrence necessitating an amendment to the said certified statement. Such amendment shall take effect from the date of such occurrence. 3. In place of the certified statement provided for in paragraph 1, the competent institution may require the worker to produce recent civil status documents relating to the members of his family who are resident in the territory of a Member State other than that wherein the said institution is situated. Implementation of Article 25 (1) of the Regulation Article 26 Benefits to unemployed persons who go to a Member State other than the competent State in order to seek employment there 1. In order to receive benefits in cash and in kind under Article 25 (1) of the Regulation for himself and for the members of his family, an unemployed person shall submit to the sickness insurance institution of the place where he has gone a certified statement which he should have applied for, prior to his departure, from the competent sickness insurance institution. If he does not submit the said certified statement, the institution of the place to which he has gone shall obtain it from the competent institution. This certified statement must testify the existence of the right to the said benefits under the conditions set out in Article 69 (1) (a) of the Regulation; indicate the duration of such right, taking into account Article 69 (1) (c) of the Regulation; and specify the amount of cash benefits to be provided, where appropriate, by way of sickness insurance during the abovementioned period, in the case of incapacity for work or hospitalization. 2. The unemployment insurance institution of the place where the unemployed person has gone shall testify on a copy of the certified statement referred to in Article 83 of the Implementing Regulation, which shall be sent to the sickness insurance institution of that same place, that the conditions laid down in Article 69 (1) (b) of the Regulation have been fulfilled and shall specify the date from which they were fulfilled, and the date from which the unemployed person qualifies for unemployment insurance benefits at the expense of the competent institution. This certified statement shall be valid for the period laid down in Article 69 (1) (c) of the Regulation, for as long as the conditions are fulfilled. The unemployment insurance institution of the place where the unemployed person has gone shall, within three days inform the said sickness insurance institution if the conditions are no longer satisfied. 3. Article 17 (6) and (7) of the Implementing Regulation shall apply by analogy. Implementation of Article 25 (3) of the Regulation Article 27 Benefits in kind for members of the family of unemployed persons in the case of residence in a Member State other than the competent State Article 17 of the Implementing Regulation shall apply by analogy in respect of the granting of benefits in kind to the members of the family of unemployed persons when such members of the family are resident in the territory of a Member State other than the competent State. At the time of the registration of the members of the family of unemployed persons drawing benefits under Article 69 (1) of the Regulation, the certified statement referred to in Article 26 (1) of the Implementing Regulation must be produced. This certified statement shall be valid for the period of time during which the benefits may be granted under Article 69 (1) of the Regulation. Implementation of Article 26 of the Regulation Article 28 Benefits in kind for pension claimants and for members of their families 1. In order to receive benefits in kind in the territory of the Member State in which he resides, under Article 26 (1) of the Regulation, a claimant and the members of his family shall register with the institution of the place of residence by submitting a certified statement testifying that he is entitled under the legislation of another Member State to the said benefits for himself and for the members of his family. This certified statement shall be issued by the institution of that other Member State which is responsible for benefits in kind. 2. The institution of the place of residence shall inform the institution which has issued the certified statement of every registration effected in accordance with paragraph 1. Implementation of Article 28 of the Regulation Article 29 Benefits in kind for pensioners and members of their families who are not resident in a Member State under whose legislation they are entitled to benefits 1. In order to receive benefits in kind in the territory of the Member State in which he resides, under Article 28 (1) of the Regulation, a pensioner and the members of his family shall register with the institution of the place of residence by submitting a certified statement testifying that he is entitled to the said benefits for himself and for the members of his family, under the legislation or one of the legislations under which a pension is payable. 2. This certified statement shall be issued, at the request of the pensioner, by the institution or one of the institutions responsible for payment of the pension or, where appropriate, by the institution empowered to determine entitlement to benefits in kind, as soon as the pensioner satisfies the conditions for acquisition of the right to such benefits. If the pensioner does not submit the certified statement, the institution of the place of residence shall obtain it directly from the institution or institutions responsible for payment of the pension or, where appropriate, from the institution empowered to issue such certified statement. Whilst awaiting the receipt of this certified statement, the institution of the place of residence may, in the light of the documentary evidence accepted by it, register the pensioner and the members of his family provisionally. This registration shall not be applied by the institution responsible for the payment of benefits in kind until the institution of the place of residence has delivered the certified statement provided for in paragraph 1. 3. The institution of the place of residence shall inform the institution which has issued the certified statement provided for in paragraph 1 of every registration effected in accordance with the provisions of the said paragraph. 4. When making any application for benefits in kind the pensioner must prove to the institution of the place of residence, by means of the receipt or the counterfoil of the money order of the last payment made, that he is still entitled to a pension. 5. The pensioner or the members of his family shall inform the institution of the place of residence of any change in their situation which might alter their entitlement to benefits in kind, in particular any suspension or withdrawal of the pension and any transfer of their residence. The institutions responsible for the pension shall also inform the institution of the pensioner's place of residence of any such change. 6. The Administrative Commission shall, to the extent necessary, fix the procedure for determining the institution which shall bear the cost of the payment of benefits in kind, in the case referred to in Article 28 (2) (b) of the Regulation. Implementation of Article 29 of the Regulation Article 30 Benefits in kind for members of the family who are resident in a Member State other than the State in which the pensioner is resident 1. In order to receive benefits in kind in the territory of the Member State in which they reside, under Article 29 (1) of the Regulation, the members of the family shall register with the institution of their place of residence by submitting the documentary evidence required by the legislation which that institution administers for the granting of such benefits to members of a pensioner's family, together with a certified statement testifying that the pensioner is entitled to benefits in kind for himself and for the members of his family. This certified statement, which shall be issued by the institution of the pensioner's place of residence, shall remain valid as long as the institution of his family's place of residence has not been notified of its cancellation. When, however, the said certified statement is issued by a French institution, it shall only be valid for a period of twelve months from the date of issue and must be renewed yearly. 2. When making an application for benefits in kind, the members of the family shall submit to the institution of their place of residence the certified statement referred to in paragraph 1, if the legislation which that institution administers provides that such an application must be accompanied by evidence of entitlement to a pension. 3. The institution of the pensioner's place of residence shall inform the institution of the place of residence of the members of the family of the suspension or withdrawal of the pension, and of any transfer of residence of the pensioner. The institution of the place of residence of the members of the family may, at any time, request the institution of the pensioner's place of residence to furnish it with any information relating to entitlement to benefits in kind. 4. The members of the family shall inform the institution of the place of their residence of any change in their situation which is likely to alter their entitlement to benefits in kind, in particular any transfer of residence. Implementation of Article 31 of the Regulation Article 31 Benefits in kind for pensioners and members of their families staying in a Member State other than the one in which they are resident 1. in order to receive benefits in kind under Article 31 of the Regulation, a pensioner shall submit to the institution of the place of stay a certified statement testifying that he is entitled to the said benefits. This certified statement, which shall be issued by the institution of the pensioner's place of residence, if possible before he leaves the territory of the Member State where he resides, shall indicate in particular, where appropriate, the maximum period during which benefits in kind may be granted, in accordance with the legislation of that Member State. If the pensioner does not submit the said certified statement, the institution of the place of stay shall obtain it directly from the institution of the place of residence. 2. Paragraphs 6, 7 and 9 of Article 17 of the Implementing Regulation shall apply by analogy. In such a case, the institution of the pensioner's place of residence shall be considered to be the competent institution. 3. Paragraphs 1 and 2 shall apply by analogy in respect of the granting of benefits in kind to the members of the family covered by Article 31 of the Regulation. Implementation of Article 35 (1) of the Regulation Article 32 Institutions to which workers in mines and similar undertakings and members of their families can apply when staying or residing in a Member State other than the competent State 1. In the cases referred to in Article 35 (1) of the Regulation and where, in the country of stay or residence, the benefits provided under the sickness or maternity insurance scheme covering manual workers in the steel industry are equivalent to those provided under the special scheme for workers in mines and similar undertakings, workers belonging to such category and members of their families may apply to the nearest institution in the territory of the Member State in which they are staying or residing, specified in Annex 3 of the Implementing Regulation, even if the latter is an institution administering the scheme covering manual workers in the steel industry, and the said institution shall then be required to provide the benefits. 2. Where the benefits provided under the special scheme for workers in mines and similar undertakings are more advantageous, such workers or the members of their families shall have the option of applying either to the institution responsible for the administration of that scheme, or to the nearest institution in the territory of the Member State in which they are staying or residing which administers the scheme for manual workers in the steel industry. In the latter case, the institution in question shall draw the attention of the person concerned to the fact that by applying to the institution responsible for the administration of the abovementioned special scheme, he will obtain more advantageous benefits; it should, furthermore, inform him of the name and address of such institution. Implementation of Article 35 (3) of the Regulation Article 33 Taking into account of the period during which benefits have already been provided by the institution of another Member State For the purposes of implementing Article 35 (3) of the Regulation, the institution of a Member State called upon to provide benefits may request the institution of another Member State to send information relating to the period during which the latter institution has already provided benefits for the same case of sickness or maternity. Refund by the competent institution of one Member State of expenses incurred during a stay in another Member State Article 34 1. If it is not possible during a worker's stay in a Member State other than the competent State to complete the formalities provided for in Article 20 (1), (2) and (5), and Articles 21, 23 and 31 of the Implementing Regulation, his expenses shall, upon his application, be refunded by the competent institution of the place of stay. 2. The institution of the place of stay shall, at the request of the competent institution, supply it with the necessary information about such rates. CHAPTER 3 INVALIDITY, OLD AGE AND DEATH (PENSIONS) Submission and investigation of claims for benefits Article 35 Claims for invalidity benefits where the worker has been insured exclusively under the legislations specified in Annex III of the Regulation, and in the case referred to in Article 40 (2) of the Regulation 1. In order to receive benefits under Articles 37, 38 and 39 of the Regulation, including the cases referred to in Articles 40 (2), 42 (1) and 42 (2) of the Regulation, a worker shall submit a claim either to the institution of the Member State to whose legislation he was subject at the time of the occurrence of the incapacity for work followed by invalidity or the aggravation of such invalidity, or to the institution of the place of residence, which shall then forward the claim to the first institution, indicating the date on which it was submitted; this date shall be regarded as the date of the submission of the claim to the first institution. However, if sickness insurance cash benefits have been granted, the date on which such cash benefits ceased to be granted shall, where appropriate, be regarded as the date of submission of the pension claim. 2. In the case referred to in Article 41 (1) (b) of the Regulation, the institution with which the claimant was last insured shall notify the amount and the operative date of the benefits due under the legislation which it administers to the institution initially responsible for payment of the benefits. With effect from that date, the benefits due prior to the aggravation of the invalidity shall be cancelled or reduced to an amount not exceeding the supplement referred to in Article 41 (1) (c) of the Regulation. 3. Paragraph 2 shall not apply in the case referred to in Article 41 (1) (d) of the Regulation. In this case, the institution with which the claimant was last insured shall apply to the Netherlands institution in order to ascertain the amount due from that institution. Article 36 Claims for old age and survivors' benefits (excluding orphans' benefits) and invalidity benefits in cases not referred to in Article 35 of the Implementing Regulation 1. In order to receive benefits under Articles 40 to 51 of the Regulation, except in the cases referred to in Article 35 of the Implementing Regulation, the person concerned shall submit a claim to the institution of the place of residence in accordance with the procedure provided for by the legislation administered by that institution. If the worker has not completed insurance periods under that legislation, the institution of the place of residence shall forward the claim to the institution of the Member State to whose legislation the claimant was last subject, indicating the date on which the claim was submitted. That date shall be regarded as the date on which the claim was submitted to the latter institution. 2. Where a claimant resides in the territory of a Member State under whose legislation the worker has not completed insurance periods, he may send his claim to the institution of the Member State to whose legislation the worker was last subject. 3. Where a claimant resides in the territory of a State which is not a Member State, he shall submit his claim to the competent institution of that Member State to whose legislation the worker was last subject. Should the claimant send his claim to the institution of the Member State of which he is a national, the latter shall forward such claim to the competent institution. 4. A claim for benefits sent to the institution of one Member State shall automatically involve the concurrent award of benefits under the legislation of all the Member States in question whose conditions the claimant satisfies except where, under Article 44 (2) of the Regulation, the claimant asks for postponement of any old age benefits to which he would be entitled. Article 37 Documents and information which should accompany claims to the benefits referred to in Article 36 of the implementing Regulation The submission of the claims under Article 36 of the Implementing Regulation shall be subject to the following rules: (a) the claim must be accompanied by the requisite supporting documents and must be drawn up on the form provided for by the legislation, (i) of the Member State in whose territory the claimant resides, in the case referred to in Article 36 (1); (ii) of the Member State to which the worker was last subject, in the cases referred to in Article 36 (2) and (3); (b) the accuracy of the information supplied by the claimant must be proved by official documents attached to the claim form, or confirmed by the competent bodies of the Member State in whose territory the claimant resides; (c) the claimant must indicate, in so far as is possible, either the institution or institutions administering insurance in respect of invalidity, old age or death (pensions) of any Member State with which the worker has been insured, or the employer or employers for whom he has worked in the territory of any Member State, by producing any employment certificates which he may have in his possession; (d) if, under Article 44 (2) of the Regulation, the claimant asks for the postponement of the award of any old age benefits to which he would be entitled under the legislation of one or more Member States he may specify the legislation under which he is claiming benefits. Article 38 Certified statements relating to the members of the family to be taken into account when establishing the amount of the benefit 1. In order to draw benefits under Article 39 (4) or Article 47 (3) of the Regulation, the claimant shall submit a certified statement relating to the members of his family, his children excepted, who are residing in the territory of a Member State other than that in which the institution responsible for the award of benefits is situated. This certified statement shall be issued by the sickness insurance institution of the place of residence of the members of the family, or by another institution designated by the competent authority of the Member State in whose territory they are resident. The second and third subparagraphs of Article 25 (2) of the Implementing Regulation shall apply by analogy. In place of the certified statement provided for in the first paragraph, the institution responsible for the award of benefits may require the claimant to supply recent civil status documents relating to the members of his family, his children excepted, who are residing in the territory of a Member State other than the State in which the said institution is situated. 2. In the case referred to in paragraph 1, if the legislation administered by the institution in question requires that the members of the family should live under the same roof as the pensioner, the fact that such members of the family who do not satisfy that condition are, nevertheless, mainly dependent on the claimant must be established by documents proving that the claimant is regularly sending them a part of his earnings. Article 39 Investigation of claims for invalidity benefits in the case where the worker has been insured exclusively under the legislations specified in Annex III of the Regulation 1. If a worker has submitted a claim for invalidity benefits, and the institution establishes that the provisions of Article 37 (1) of the Regulation apply, that institution shall, where necessary, obtain from the institution with which the worker was last insured a certified statement of the insurance periods completed by him under the legislation administered by that last institution. 2. Where it is necessary to take into account insurance periods previously completed under the legislation of any other Member State in order to satisfy the conditions of the legislation of the competent State, the provisions of paragraph 1 shall apply by analogy. 3. In the case referred to in Article 39 (3) of the Regulation, the institution which has investigated the claimant's case shall forward his file to the institution with which the worker was last insured. 4. Articles 41 to 50 of the Implementing Regulation shall not apply to the investigation of claims referred to in paragraphs 1, 2 and 3. Article 40 Determination of the degree of invalidity In order to determine the degree of invalidity, the institution of the Member State shall take into consideration the documents and medical reports and the information of an administrative nature obtained by the institution of any other Member State. Each institution shall, however, retain the right to have the claimant examined by a doctor of its own choice except where Article 40 (3) of the Regulation applies. Investigation of claims for benefits in respect of invalidity, old age and survivors in the cases referred to in Article 36 of the Implementing Regulation Article 41 Determination of the investigating institution 1. Claims for benefit shall be investigated by the institution (hereinafter called the 'investigating institution') to which they have been sent or forwarded in accordance with Article 36 of the Implementing Regulation. 2. The investigating institution shall forthwith notify claims for benefits to all the institutions concerned on a special form, so that the claims may be investigated simultaneously and without delay by all these institutions. Article 42 Forms to be used for the investigation of claims for benefits 1. When investigating claims for benefits, the investigating institution shall use a form which will include, in particular, a statement and a summary of the insurance periods completed by the worker under the legislations of all the Member States concerned. 2. These forms, when forwarded to the institution of any other Member State, shall take the place of supporting documents. Article 43 Procedure to be followed by the institutions concerned in the investigation of a claim 1. The investigating institution shall enter on the form provided for in Article 42 (1) of the Implementing Regulation the insurance periods completed under the legislation which it administers and it shall forward a copy of that form to the institution administering insurance in respect of invalidity, old age or death (pensions) of any Member State with which the worker has been insured enclosing, where appropriate, any employment certificates produced by the claimant. 2. Where only one other institution is involved, that institution shall complete the said form by indicating: (a) the insurance periods completed under the legislation which it administers; (b) the amount of benefit which the claimant could claim in respect of those insurance periods only; (c) the theoretical amount and the actual amount of benefits calculated in accordance with Article 46 (2) of the Regulation. The form, thus completed, shall be returned to the investigating institution. If a right to benefits is acquired taking into account only the insurance periods completed under the legislation administered by the institution of the second Member State, and if the amount of benefit corresponding to those insurance periods can be established without delay, whereas the calculation procedure referred to in (c) requires an appreciably longer period of time, the form shall be returned to the investigating institution with the information referred to in (a) and (b); the information referred to in (c) shall be forwarded to the investigating institution as soon as possible. 3. If two or more other institutions are involved, each one of those institutions shall complete the said form by indicating the insurance periods completed under the legislation which it administers, and shall return it to the investigating institution. If a right to benefit is acquired taking into account only the insurance periods completed under the legislation administered by one or more of those institutions, and if the amount of benefit corresponding to those insurance periods can be determined without delay, the investigating institution shall be simultaneously notified of that amount and of the insurance periods; if the determination of the amount involves some delay, the investigating institution shall be notified of that amount as soon as it has been determined. On receipt of all the forms giving information concerning insurance periods and, where applicable, the amount or amounts due under the legislation of one or more of the Member States concerned, the investigating institution shall forward a copy of the forms thus completed to each one of the institutions concerned; each such institution shall specify thereon the theoretical amount and the actual amount of the benefits, calculated in accordance with Article 46 (2) of the Regulation, and shall return the form to the investigating institution. 4. As soon as the investigating institution, upon receipt of the information referred to in paragraphs 2 or 3, establishes the fact that Articles 40 (2) or 48 (2) or (3) of the Regulation should be applied, it shall inform the other institutions concerned accordingly. 5. In the case provided for in Article 37 (d) of the Implementing Regulation, the institutions of the Member States to whose legislation the claimant has been subject but to whom he has applied for postponement of the award of the benefits, shall enter on the form provided for in Article 42 (1) of the Implementing Regulation only the insurance periods completed by the claimant under the legislation which they administer. Article 44 Institution empowered to take a decision relating to the degree of invalidity 1. Subject to the provisions of paragraphs 2 and 3, only the investigating institution shall be empowered to take the decision referred to in Article 40 (3) of the Regulation concerning the degree of invalidity of the claimant. It shall take such a decision as soon as it is in a position to determine whether, taking account, where appropriate, of Article 45 of the Regulation, the conditions for entitlement fixed by the legislation which it administers are fulfilled. It shall notify such decision forthwith to the other institutions concerned. 2. If, taking account of the provisions of Article 45 of the Regulation, the conditions for entitlement (other than those relating to the degree of invalidity) fixed by the legislation administered by the investigating institution are not fulfilled, it shall notify this to the institution competent in respect of invalidity of that one to whose legislation the worker was last subject. This institution shall, if the conditions for entitlement fixed by the legislation which it administers are fulfilled, be empowered to take the decision relating to the degree of invalidity of the claimant and shall forthwith notify that decision to the other institutions concerned. 3. Where necessary, the matter may be referred back, under the same conditions, to the institution competent in respect of invalidity of the Member State to whose legislation the worker was first subject. Article 45 Provisional payment of benefits, and advance payments of benefits 1. If the investigating institution establishes that the claimant is entitled to benefits under the legislation which it administers without having recourse to insurance periods completed under the legislation of other Member States, it shall pay such benefits immediately on a provisional basis. 2. If the claimant is not entitled to benefits under paragraph 1 but, from information supplied to the investigating institution pursuant to Article 43 (2) or (3) of the Implementing Regulation, it transpires that a right to benefits is acquired under the legislation of another Member State taking into account only the insurance periods completed under that legislation, the institution which administers the said legislation shall pay such benefits on a provisional basis as soon as the investigating institution has informed it of its obligation to do so. 3. If, in the case referred to in paragraph 2, a right to benefit is acquired under the legislation of more than one Member State, taking into account only those insurance periods completed under each one of those legislations, the payment of benefits on a provisional basis shall be the responsibility of the institution which first informed the investigating institution of the existence of such a right; it shall be the duty of the investigating institution to inform the other institutions concerned. 4. The institution required to pay benefits under paragraphs 1, 2 or 3 shall forthwith inform the claimant of the fact, drawing his attention explicitly to the provisional nature of the measures taken and to the fact that it is not open to appeal. 5. If no benefit is payable to the claimant on a provisional basis under paragraphs 1, 2 or 3, but it transpires from information received that a right is acquired under Article 46 (2) of the Regulation, the investigating institution shall pay him an appropriate recoverable advance, the amount of which shall be as close as possible to the amount he will probably be awarded under Article 46 (2) of the Regulation. 6. Two Member States or the competent authorities of those Member States may agree to apply other methods of payment of benefits on a provisional basis in cases where only the institutions of those States are concerned. Any such agreements which are concluded on this subject shall be notified to the Administrative Commission. Article 46 Calculation of benefits in the event of overlapping of insurance periods 1. For the calculation of the theoretical and actual amount of benefit in accordance with Article 46 (2) (a) and (b) of the Regulation, the rules provided for in Article 15 (1) (b), (c) and (d) of the Implementing Regulation shall apply. The actual amount thus established shall be increased by the amount corresponding to the periods of voluntary or optional continued insurance, and shall be determined in accordance with the legislation under which these insurance periods were completed. 2. For the purposes of Article 46 (3) of the Regulation, the amounts of benefit corresponding to periods of voluntary or optional continued insurance shall not be taken into account. 3. Paragraphs 1 and 2 shall apply by analogy in the case of the optional complementary insurance referred to in the second subparagraph of Article 15 (3) of the Regulation. For the purposes of German legislation, contributions which are not taken into account under Article 15 (1) (b) of the Implementing Regulation shall be taken into account for the calculation of the additional amounts of the optional complementary insurance. Paragraphs 1 and 2 shall apply by analogy. Article 47 Final calculation of the amount of benefits due from institutions applying Article 46 (3) of the Regulation In the case referred to in the second subparagraph of Article 46 (3) of the Regulation, the investigating institution shall calculate and notify to each of the institutions concerned the final amount of benefits which each institution must grant. Article 48 Notification to the claimant of the decisions of the institutions 1. The final decisions taken by each of the institutions concerned - taking account, where appropriate, of the notification referred to in Article 47 of the Implementing Regulation - shall be forwarded to the investigating institution. Each decision must specify the legal remedies and periods allowed for appeals provided for by the legislation concerned. Upon receipt of all such decisions, the investigating institution shall notify the claimant thereof, in his own language, by means of a summarized statement to which the said decisions shall be attached. Periods allowed for appeals shall run only from the date of receipt of the summarized statement by the claimant. 2. On despatch to the claimant of the summarized statement provided for in paragraph (1), the investigating institution shall simultaneously forward a copy to each one of the institutions concerned, enclosing with it a copy of the decisions of the other institutions. Article 49 Recalculation of benefits 1. The provisions of Articles 45 and 47 of the Implementing Regulation shall apply by analogy for the application of Articles 49 (2) and (3) and 51 (2) of the Regulation. 2. In the event of recalculation, withdrawal or suspension of benefit, the institution which has taken such a decision shall forthwith notify the fact to the person concerned and to each institution with which the said person has established entitlement to benefit, if necessary through the intermediary of the investigating institution. The decision must specify the legal remedies and periods allowed for appeals provided for by the legislation concerned. The periods allowed for appeals shall run only from the date of receipt of the decision by the person concerned. Article 50 Measures designed to accelerate the award of benefits 1. (a) (i) Where a worker who is a national of one Member State becomes subject to the legislation of another Member State, the institution competent in respect of pensions of the latter Member State shall, using all the means at its disposal and at the time of registration of the said worker, forward to the body designated by the competent authority of that same Member State (country of employment), all information relating to the identification of the worker, the date on which he commenced employment, and the name of the said competent institution and the insurance number allotted by the latter. (ii) Moreover, the competent institution referred to in (i) shall also, as far as possible, forward to the body designated under subparagraph (i) any other information which may facilitate and accelerate the ultimate award of the pensions. (iii) Such information shall be forwarded, under conditions fixed by the Administrative Commission, to the body designated by the competent authority of the Member State concerned. (iv) For the implementation of the provisions of subparagraphs (i), (ii) and (iii), stateless persons and refugees shall be deemed to be nationals of the Member State to whose legislation they were first subject. (b) The institutions concerned shall, at the request of the worker, or of the institution with which he is currently insured, draw up the insurance history of the worker, starting not later than one year before the date on which he will reach pensionable age. 2. The Administrative Commission shall fix the methods for implementing paragraph (1). Administrative checks and medical examinations Article 51 1. When a person in receipt of benefits, in particular: (a) invalidity benefits, (b) old age benefits awarded in the event of unfitness for work, (c) old age benefits awarded to elderly unemployed persons, (d) old age benefits awarded in the event of cessation of a professional or trade activity, (e) survivors' benefits awarded in the event of invalidity or unfitness for work, (f) benefits awarded on condition that the means of the recipient do not exceed a prescribed limit, is staying or residing in the territory of a Member State other than the State in which the institution responsible for payment is situated, administrative checks and medical examinations shall be carried out, at the request of that institution, by the institution of the place of stay or residence of the recipient in accordance with the procedures laid down by the legislation administered by the latter institution. The institution responsible for payment shall, however, retain the right to arrange for the examination of the recipient by a doctor of its own choice. 2. If it is established that the recipient referred to in paragraph (1) is employed or has means in excess of the prescribed limit while receiving benefits, the institution of the place of stay or residence shall send a report to the institution responsible for payment which has requested the check or examination. This report shall indicate in particular the nature of the employment, the amount of earnings or means which the person concerned has had during the last complete quarter, the normal remuneration paid in the same area to a worker at the same level as the person concerned in the occupation which he followed before becoming an invalid over a reference period to be determined by the institution responsible for payment and, where appropriate, the opinion of a medical expert on the state of health of the person concerned. Article 52 When, after suspension of the benefits which he was receiving, the person concerned recovers his right to benefits whilst residing in the territory of a Member State other than the competent State, the institutions concerned shall exchange all information pertinent to the resumption of the provision of the said benefits. Payment of Benefits Article 53 Method of payment of benefits 1. If the institution responsible for payment in a Member State does not pay directly to persons entitled to benefits who are residing in the territory of another Member State the benefits due to them, such benefits shall be paid, at the request of the institution responsible for payment, by the liaison body of the latter Member State or by the institution of the place of residence of the said persons entitled to benefits in accordance with the procedure, provided for in Articles 54 to 58 of the Implementing Regulation; if the institution responsible for payment pays the benefits directly to the persons entitled thereto, it shall notify the institution of the place of residence of this fact. The payment procedure to be applied by the institution of the Member States is specified in Annex 6. 2. Two or more Member States or the competent authorities of those States may agree on other procedures for the payment of benefits in cases where the competent institutions of those Member States are the only ones concerned. Any agreements concluded on this subject shall be notified to the Administrative Commission. 3. The provisions of agreements relating to the payment of benefits which apply on the day preceding the entry into force of the Regulation shall continue to apply provided that they are specified in Annex 5. Article 54 Notification to the paying body of the detailed schedule of payments to be made The institution responsible for payment of benefits shall send to the liaison body of the Member State in whose territory the person entitled to benefits is residing, or to the institution of the place of residence (both hereinafter called 'paying body') a detailed schedule of payments to be made which should reach the paying body not later than twenty days before the date on which those benefits become due. Article 55 Payment of amounts due into the account of the paying body 1. Ten days before the date on which the benefits fall due, the institution responsible for payment shall pay, in the currency of the Member State in whose territory it is situated, the sum necessary for the payments specified in the schedule provided for in Article 54 of the Implementing Regulation. Payment shall be made through the National Bank or through another bank of the Member State in whose territory the institution responsible for payment is situated, into an account opened in the name of the National Bank or of another bank of the Member State in whose territory the paying body is situated, in favour of that body. Such payment shall discharge all liability. The institution responsible for payment shall, at the same time, send notification of payment to the paying body. 2. The bank into whose account payment has been made shall credit the paying body with the exchange value of the payment in the currency of the Member State in whose territory that body is situated. 3. The names and seats of the banks referred to in paragraph 1 are listed in Annex 7. Article 56 Payment of amounts due by the paying body to persons entitled to benefits 1. The payments specified in the schedule provided for in Article 54 of the Implementing Regulation shall be paid to the person entitled to benefits by the paying body on behalf of the institution responsible for payment. Such payments shall be made according to the procedures laid down by the legislation administered by the paying body. 2. As soon as the paying body or any other body designated by it learns of any circumstance justifying the suspension or withdrawal of benefits, it shall discontinue all payment. Such shall also be the case when the person entitled to benefits transfers his residence to the territory of another State. 3. The paying body shall advise the institution responsible for payment of benefits of the reason for any non-payment. In the event of the death of the person entitled to benefits or of his spouse, or in the case of the re-marriage of a widow or widower, the paying body shall notify the said institution of the date thereof. Article 57 Settlement of accounts in respect of the payments referred to in Article 56 of the Implementing Regulation 1. The accounts in respect of the payments referred to in Article 56 of the Implementing Regulation shall be settled at the end of each payment period in order to determine amounts actually paid to persons entitled to benefits or to their legal or authorized representatives as well as amounts unpaid. 2. The total amount, expressed in figures and in words, in the currency of the Member State in whose territory the institution responsible for payment is situated, shall be certified as being in accordance with the payments made by the paying body and endorsed with the signature of that body's representative. 3. The paying body shall guarantee that the payments so determined have been properly made. 4. The difference between the sums paid by the institution responsible for payment, expressed in the currency of the Member State in whose territory that institution is situated, and the value, expressed in the same currency, of the payments accounted for by the paying body shall be entered against the sums to be paid subsequently under the same heading by the institution responsible for payment. Article 58 Expenses incurred in the payment of benefits The expenses incurred in the payment of benefits, particularly postal and bank charges, may be recovered from the recipients by the paying body under the conditions provided for by the legislation administered by that body. Article 59 Notification of transfer of residence of the person entitled to benefits When a person entitled to benefits due under the legislation of one or more Member States transfers his residence from the territory of one State to that of another State, he shall notify this fact to the institution or institutions responsible for the payment of such benefits and to the paying body. CHAPTER 4 ACCIDENTS AT WORK AND OCCUPATIONAL DISEASES Implementation of Articles 52 and 53 of the Regulation Article 60 Benefits in kind in the case of residence in a Member State other than the competent State 1. In order to receive benefits in kind under Article 52 (a) of the Regulation, a worker shall submit to the institution of the place of residence a certified statement testifying that he is entitled to such benefits in kind. This certified statement, based upon information supplied by the employer, where appropriate, shall be issued by the competent institution. Moreover, if the legislation of the competent State so provides, the worker shall submit to the institution of the place of residence a receipt from the competent institution of notification of an accident at work or of an occupational disease. If the worker does not submit such documents, the institution of the place of residence shall obtain them directly from the competent institution and, pending their arrival, it shall grant him the benefits in kind under sickness insurance, provided that he satisfies the conditions for entitlement thereto. 2. That certified statement shall remain valid until the institution of the place of residence receives notification of its cancellation. However, when the said certified statement has been issued by a French institution, it shall only be valid for three months following the date of its issue, and must be renewed every three months. 3. If a worker is a seasonal worker, the certified statement referred to in paragraph 1 shall be valid for the whole of the expected duration of the seasonal work unless, in the meanwhile, the competent institution notifies the institution of the place of residence of its cancellation. 4. When applying for benefits in kind, the worker shall submit the supporting documents required for the granting of benefits in kind under the legislation of the Member State in whose territory he resides. 5. In the event of hospitalization the institution of the place of residence shall, within three days of becoming aware of the fact, notify the competent institution of the date of entry into hospital, the probable duration of hospitalization and the date of leaving hospital. 6. The institution of the place of residence shall notify the competent institution in advance of any decision relating to the granting of the benefits in kind included in the list referred to in Article 24 (2) of the Regulation, enclosing the necessary supporting documents. The competent institution shall have fifteen days from the day on which such information is sent within which to raise any objection and to state the reasons on which such objection is based; if, at the end of that period, no such objection has been raised, the institution of the place of residence shall grant the benefits in kind. Where such benefits in kind have to be granted in a case of extreme urgency, the institution of the place of residence shall forthwith inform the competent institution thereof. 7. The worker shall inform the institution of the place of residence of any change in his situation likely to alter his entitlement to benefits in kind, in particular any cessation of, or change in, employment or any transfer of residence or stay. Likewise, should the worker cease to be insured or cease to be entitled to benefits in kind the competent institution shall inform the institution of the place of residence accordingly. The institution of the place of residence may, at any time, request the competent institution to supply it with any information relating to the worker's insurance or to his entitlement to benefits in kind. 8. In the case of frontier workers, medicinal products, bandages, spectacles and small appliances may be issued, and laboratory analyses and tests carried out, only in the territory of the Member State in which they have been prescribed or recommended in accordance with the legislation of that Member State. 9. Two or more Member States or the competent authorities of those Member States may, having received the Opinion of the Administrative Commission, agree to introduce other implementing provisions. Article 61 Cash benefits other than pensions in the case of residence in a Member State other than the competent State 1. In order to draw cash benefits other than pensions under Article 52 (b) of the Regulation, a worker shall, within three days from the commencement of incapacity for work, apply to the institution of the place of residence by submitting a notification of having ceased work or, if the legislation administered by the competent institution or by the institution of the place of residence so provides, a certificate of incapacity for work issued by the doctor treating the worker concerned. 2. If the doctors treating the worker concerned in the country of residence do not issue certificates of incapacity for work, the worker shall apply directly to the institution of the place of residence within the time-limit fixed by the legislation which it administers. That institution shall immediately have the incapacity for work medically confirmed and the certificate referred to in paragraph 1 drawn up. Such certificate shall state the probable duration of the incapacity, and shall be forwarded to the competent institution forthwith. 3. In cases where paragraph 2 does not apply, the institution of the place of residence shall, as soon as possible and in any event within the three days following the date on which the worker applied to it, have the worker medically examined as if he were insured with that institution. The report of the examining doctor shall indicate, in particular, the probable duration of the incapacity for work, and shall be forwarded to the competent institution by the institution of the place of residence within the three days following the date of the examination. 4. The institution of the place of residence shall subsequently carry out any necessary administrative checks or medical examinations of the worker as if he were insured with that institution. As soon as it establishes that the worker is fit to resume work it shall forthwith notify the worker and the competent institution thereof, stating the date on which the worker's incapacity ceased. Without prejudice to the provisions of paragraph 6, the notification to the worker shall be treated as a decision taken on behalf of the competent institution. 5. In all cases, the competent institution shall reserve the right to have the worker examined by a doctor of its own choice. 6. If the competent institution decides to withhold the cash benefits because the worker has not completed the formalities laid down by the legislation of the country of residence, or if it establishes that the worker is fit to resume work, it shall notify the worker of its decision and shall simultaneously send a copy of such decision to the institution of the place of residence. 7. When the worker resumes work, he shall notify the competent institution accordingly if such notification is required by the legislation administered by that institution. 8. The competent institution shall pay cash benefits by the appropriate method, in particular by international money order, and shall inform the institution of the place of residence and the worker accordingly. Where cash benefits are paid by the institution of the place of residence on behalf of the competent institution, the latter shall inform the worker of his rights and shall notify the institution of the place of residence of the amount of the cash benefits, the dates for payment and the maximum period during which they should be granted, in accordance with the legislation of the competent State. 9. Two or more Member States or the competent authorities thereof may, having received the Opinion of the Administrative Commission, agree to introduce other implementing provisions. Implementation of Article 55 of the Regulation Article 62 Benefits in kind in the case of a stay in a Member State other than the competent State 1. In order to receive benefits in kind, a worker covered by Article 14 (1) (a) (i), or (2) (a) of the Regulation shall submit to the institution of the place of stay the certificate provided for in Article 11 of the Implementing Regulation. A worker who has submitted such certificate shall be presumed to have satisfied the conditions for acquisition of the right to benefits in kind. 2. In order to receive benefits in kind, a worker employed in international transport as mentioned in Article 14 (1) (b) of the Regulation who, in the course of his employment, goes to the territory of a Member State other than the competent State shall, as soon as possible, submit to the institution of the place of stay a special certified statement issued during the current calendar month or during the two preceding calendar months by the employer or his agent. Such certified statement shall state, in particular, the date from which the worker has been employed by the said employer and the name and address of the competent institution. A worker who has submitted such certified statement shall be presumed to have satisfied the conditions for acquisition of the right to benefits in kind. If a worker is unable to contact the institution of the place of stay before receiving medical treatment he shall, nevertheless, receive such treatment on presentation of the said certified statement as if he were insured with that institution. 3. The institution of the place of stay shall within three days inquire of the competent institution whether a worker covered by paragraph 1 or 2 satisfies the conditions for acquisition of the right to benefits in kind. The institution of the place of stay shall provide the benefits in kind until it receives a reply from the competent institution, but for not more than thirty days. 4. The competent institution shall send its reply to the institution of the place of stay within ten days of the receipt of the request from that institution. If that reply is in the affirmative the competent institution shall indicate, if necessary, the maximum period during which benefits in kind may be granted, in accordance with the legislation which it administers, and the institution of the place of stay shall continue to provide the said benefits. 5. Benefits in kind provided by virtue of the presumption made in paragraph 1 or 2 shall be reimbursed as provided for in Article 36 (1) of the Regulation. 6. In place of the certificate or certified statement provided for in paragraphs 1 and 2 respectively, workers covered these paragraphs may submit to the institution of the place of stay a certified statement as provided for in paragraph 7. 7. In order to receive benefits in kind under Article 55 (1) (a) (i) of the Regulation, except in cases where a presumption is made under paragraphs 1 and 2, a worker shall submit to the institution of the place of stay a certified statement testifying that he is entitled to benefits in kind. Such certified statement, which shall be issued by the competent institution, if possible before the worker leaves the territory of the Member State in which he resides, shall specify in particular, where necessary, the maximum period during which benefits in kind may be granted, in accordance with the legislation of the competent State. If the worker does not submit the said certified statement, the institution of the place of stay shall obtain it from the competent institution. 8. Article 60 (5) (6) and (9) of the Implementing Regulation shall apply by analogy. Article 63 Benefits in kind for workers who transfer their residence or return to their country of residence, and for workers authorized to go to another Member State for medical treatment 1. In order to receive benefits in kind under Article 55 (1) (b) (i) of the Regulation, a worker shall submit to the institution of the place of residence a certified statement testifying that he is entitled to continue receiving the said benefits. This certified statement, which shall be issued by the competent institution, shall specify in particular, where necessary, the maximum period during which such benefits may continue to be provided, in accordance with the provisions of the legislation of the competent State. The certified statement may, at the worker's request, be issued after his departure if, for reasons of force majeure, it cannot be drawn up beforehand. 2. Article 60 (5), (6) and (9) of the Implementing Regulation shall apply by analogy. 3. Paragraphs 1 and 2 shall apply by analogy in respect of the provision of benefits in kind in the case referred to in Article 55 (1) (c) (i) of the Regulation. Article 64 Cash benefits other than pensions in the case of a stay in a Member State other than the competent State Article 61 of the Implementing Regulation shall apply by analogy in respect of the drawing of cash benefits, other than pensions, under Article 55 (1) (a) (ii) of the Regulation. However, without prejudice to the obligation to submit a certificate of incapacity for work, a worker who is staying in the territory of a Member State without pursuing any professional or trade activity there shall not be required to submit the notification of having ceased work referred to in Article 61 (1) of the Implementing Regulation. Implementation of Articles 52 to 56 of the Regulation Article 65 Declarations, investigations and exchange of information between institutions relating to an accident at work sustained in, or an occupational disease contracted in, a Member State other than the competent State 1. When an accident at work is sustained in, or an occupational disease is diagnosed for the first time in, the territory of a Member State other than the competent State, a declaration of the accident at work or occupational disease must be made in accordance with the provisions of the legislation of the competent State without prejudice to any legal provisions in force in the territory of the Member State in which the accident at work was sustained or in which the occupational disease was first diagnosed, and those provisions shall in such a case remain applicable. This declaration shall be sent to the competent institution and a copy shall be sent to the institution of the place of residence or to the institution of the place of stay. 2. The institution of the Member State in whose territory the accident at work was sustained or in which the occupational disease was first diagnosed, shall forward to the competent institution, in duplicate, the medical certificates drawn up in that territory and any relevant information which the latter institution may request. 3. If, in the case of an accident sustained while travelling in the territory of a Member State other than the competent State, there are grounds for holding an enquiry in the territory of the first Member State, an investigator may be appointed for that purpose by the competent institution, which shall so inform the authorities of that Member State. Those authorities shall assist the said investigator, in particular by appointing a person to assist him in the consultation of official reports and any other documents relating to the accident. 4. At the end of the treatment, a detailed report shall be forwarded to the competent institution together with medical certificates concerning the permanent consequences of the accident or disease, and in particular the present condition of the victim, and the recovery from the injuries or their consolidation. The relevant fees shall be paid by the institution of the place of residence or the institution of the place of stay, as the case may be, in accordance with the rate applied by that institution, but shall be chargeable to the competent institution. 5. The competent institution shall, on request, notify the institution of the place of residence or the institution of the place of stay, as the case may be, of the decision determining the date of recovery from the injuries or their consolidation and, where appropriate, the decision relating to the granting of a pension. Article 66 Disputes concerning the occupational nature of the accident or disease 1. When, in the cases referred to in Articles 52 or 55 (1) of the Regulation, the competent institution disputes the application of the legislation relating to accidents at work or occupational diseases, it shall forthwith notify that fact to the institution of the place of residence or institution of the place of stay which provided the benefits in kind; those benefits shall then be considered as coming under sickness insurance and shall continue to be provided thereunder upon presentation of the certificates or certified statements referred to in Articles 20 and 21 of the Implementing Regulation. 2. When a final decision has been reached on this subject, the competent institution shall forthwith notify the fact to the institution of the place of residence or to the institution of the place of stay which provided the benefits in kind. Where the case is not one of an accident at work or an occupational disease that institution shall continue to provide the said benefits in kind under sickness insurance if the worker is entitled thereto. In other cases, the benefits in kind received by the worker under sickness insurance shall be considered as benefits for an accident at work or an occupational disease. Implementation of Article 57 of the Regulation Article 67 Procedure in the case of exposure to the risk of an occupational disease in several Member States 1. In the case covered by Article 57 (1) of the Regulation, notification of the occupational disease shall be forwarded either to the institution competent in respect of occupational diseases of the Member State under whose legislation the person suffering from the disease last pursued an activity likely to cause the disease in question, or to the institution of the place of residence, which shall forward the notification to the said competent institution. 2. If the competent institution referred to in paragraph 1 ascertains that an activity which might cause the occupational disease in question was last pursued under the legislation of another Member State, it shall forward the notification and the accompanying documents to the corresponding institution of that Member State. 3. When the institution of the Member State under whose legislation the person suffering from the disease last pursued an activity which might cause the occupational disease in question ascertains that such person or his survivors do not satisfy the conditions of that legislation, taking into account the provisions of Article 57 (2) and Article 57 (3) (a) and (b) of the Regulation, the said institution shall: (a) forward, without delay, to the institution of the Member State under whose legislation the person suffering from the disease previously pursued an activity which might cause the disease in question, the notification and all accompanying documents, including the findings and reports of the medical examinations arranged by the first institution, and a copy of the decision referred to under (b); (b) simultaneously notify the person concerned of its decision, indicating in particular the reasons for the refusal of benefits, the grounds and time-limits for appeal, and the date on which the file was forwarded to the institution referred to under (a). 4. Where necessary the case should be referred back, in accordance with the same procedure, to the corresponding institution of the Member State under whose legislation the person suffering from the disease first pursued the activity which might cause the occupational disease in question. Article 68 Exchanges of information between institutions in the event of an appeal against a decision to reject a claim - Payment of advances in the event of such an appeal 1. Where an appeal is lodged against a decision to reject a claim taken by the institution of one of the Member States under whose legislation the person suffering from the disease pursued an activity which might cause the occupational disease in question, that institution shall so inform the institution to which the notification has been forwarded in accordance with the procedure laid down in Article 67 (3) of the Implementing Regulation, and shall subsequently notify it of the final decision reached. 2. If the right to benefits was acquired under the legislation administered by the latter institution, taking into account Article 57 (2) and (3) (a) and (b) of the Regulation, that institution shall pay advances up to an amount to be determined, where necessary, after consultation with the institution against whose decision the appeal was lodged. The latter institution shall reimburse the amount of the advances paid if, as a result of the appeal, it is required to provide the benefits. That amount shall then be deducted from the total amount of the benefits due to the person concerned. Article 69 Apportionment of the cost of cash benefits in cases of sclerogenic pneumoconiosis The following rules shall apply for the implementation of Article 57 (3) (c) of the Regulation: (a) the competent institution of the Member State under whose legislation cash benefits are granted pursuant to Article 57 (1) of the Regulation (hereinafter called 'Institution responsible for payment of cash benefits') shall use a form containing, in particular, a statement and summary of all insurance periods (old-age insurance) completed by the person suffering from the disease under the legislation of each one of the Member States concerned; (b) the institution responsible for payment of cash benefits shall forward that form to all the old-age insurance institutions with which the person suffering from the disease was insured in each of those States; each one of the said institutions shall enter on the form the insurance periods (old-age insurance) completed under the legislation which it administers and shall return the form to the institution responsible for payment of cash benefits; (c) the institution responsible for payment of cash benefits shall then apportion the costs between itself and the other competent institutions concerned; it shall notify the latter of such apportionment for their approval together with appropriate supporting evidence in particular as regards the total amount of cash benefits granted and the calculation of the percentages of the apportionment; (d) at the end of each calendar year, the institution responsible for payment of cash benefits shall forward to each of the other competent institutions concerned a statement of cash benefits paid during the financial year under consideration, showing the amount due from each of them according to the apportionment provided for under (c); each one of those institutions shall refund the amount due to the institution responsible for payment of cash benefits as soon as possible, and within three months at the latest. Implementation of Article 58 (3) of the Regulation Article 70 Certified statement relating to the members of the family to be taken into consideration when calculating cash benefits, including pensions 1. In order to draw benefits under Article 58 of the Regulation, a claimant shall submit a certified statement relating to the members of his family who are residing in the territory of a Member State other than the one in which the institution responsible for the award of cash benefits is situated. This certified statement shall be issued by the sickness insurance institution of the place of residence of the members of the family or by another institution designated by the competent authority of the Member State in whose territory they are resident. The second and third subparagraphs of Article 25 (2) of the Implementing Regulation shall apply by analogy. In place of the certified statement provided for in the first subparagraph, the institution responsible for the award of cash benefits may require the claimant to produce recent civil-status documents relating to members of his family who are resident in the territory of a Member State other than the one wherein the said institution is situated. 2. In the case referred to in paragraph 1, if the legislation administered by the institution concerned requires the members of the family to live under the same roof as the claimant, the fact that the said members of the family, whilst not satisfying this condition are, nevertheless, mainly dependent on the claimant must be established by documents proving the regular transmission of part of the claimant's earnings. Implementation of Article 60 of the Regulation Article 71 Aggravation of an occupational disease 1. In the cases covered by Article 60 (1) of the Regulation, the worker shall supply the institution of the Member State from which he is claiming rights to benefits with all information relating to benefits previously granted in respect of the occupational disease in question. That institution may apply to any other institution which has previously been competent in order to obtain any information which it considers necessary. 2. In the case covered by Article 60 (1) (c) of the Regulation, the competent institution required to pay the cash benefits shall notify the other institution concerned, for its approval, of the amount of costs to be borne by the latter institution as a result of the aggravation, together with appropriate supporting evidence. At the end of each calendar year, the first institution shall send the second institution a statement of the cash benefits paid during the financial year in question, showing the amount due from the latter institution which shall make the refund to the first institution as soon as possible, and within three months at the latest. 3. In the case referred to in the first sentence of Article 60 (2) (b) of the Regulation, the institution responsible for payment of cash benefits shall notify the competent institutions concerned, for their approval, of the changes made in the previous apportionment of costs, together with the appropriate supporting evidence. 4. In the case referred to in the second sentence of Article 60 (2) (b) of the Regulation, paragraph 2 shall apply by analogy. Implementation of Article 61 (5) of the Regulation Article 72 Assessment of the degree of incapacity in the case of an accident at work sustained previously or an occupational disease diagnosed previously 1. In order to assess the degree of incapacity in the case referred to in Article 61 (5) of the Regulation, a worker shall supply the competent institution of the Member State to whose legislation he was subject at the time when the accident at work was sustained or the occupational disease was first diagnosed, with all information on previous accidents at work sustained or occupational diseases contracted by him when he was subject to the legislation of any other Member State, whatever the degree of incapacity caused by those previous cases. 2. In accordance with the legislation which it administers in respect of the acquisition of the right to benefit, and the determination of the amount of benefit, the competent institution shall take into account the degree of incapacity caused by those previous cases. 3. The competent institution may apply to any other institution which was previously competent in order to obtain any information it considers necessary. When a previous incapacity for work was caused by an accident substained while the worker was subject to the legislation of a Member State which makes no distinction as to the origin of the incapacity for work, the institution competent in respect of the previous incapacity for work or the body designated by the competent authority of the Member State concerned shall, at the request of the competent institution of another Member State, supply information on the degree of the previous incapacity for work and, as far as possible, any information which would make it possible to determine whether the incapacity was the result of an accident at work within the meaning of the legislation administered by the institution of the second Member State. Where such is the case, paragraph 2 shall apply by analogy. Implementation of Article 62 (1) of the Regulation Article 73 Institutions to which workers in mines and similar undertakings may apply when staying or residing in a Member State other than the competent State 1. In cases covered by Article 62 (1) of the Regulation and when, in the country of stay or residence, the benefits provided by the insurance scheme for accidents at work and occupational diseases covering manual workers in the steel industry are equivalent to those provided by the special scheme for workers in mines and similar undertakings, workers in the latter category may apply, in the Member State in which they are residing or staying, to the nearest institution specified in Annex 3 of the Implementing Regulation, even if the latter is an institution of the scheme applicable to manual workers in the steel industry, which institution shall then provide such benefits. 2. Where the benefits provided by the special scheme for workers in mines and similar undertakings are more advantageous, such workers shall have the right to apply either to the institution responsible for administering that scheme, or to the nearest institution in the Member State in which they are staying or residing, which is administering the scheme for manual workers in the steel industry. In the latter case the institution concerned shall draw the attention of the worker to the fact that by applying to the institution responsible for the administration of the aforementioned special scheme, he will obtain more advantageous benefits; it should, furthermore, inform him of the name and address of that institution. Implementation of Article 62 (2) of the Regulation Article 74 Period during which benefits have already been provided by the institution of another Member State to be taken into account For the purposes of Article 62 (2) of the Regulation, the institution of a Member State required to provide benefits may request the institution of another Member State to supply it with information relating to the period during which the latter institution has already provided benefits for the same accident at work or occupational disease. Submission and investigation of pension claims, excluding pensions in respect of occupational diseases covered by Article 57 of the Regulation Article 75 1. In order to draw a pension or supplementary allowance under the legislation of a Member State, a worker or his survivors residing in the territory of another Member State shall make a claim either to the competent institution, or to the institution of the place of residence, which shall forward such claim to the competent institution. The submission of the claim shall be subject to the following rules: (a) the claim must be accompanied by the required supporting documents and made out on the forms provided for by the legislation administered by the competent institution; (b) the accuracy of the information given by the claimant must be established by official documents attached to the claim form, or confirmed by the competent bodies of the Member State in whose territory the claimant resides. 2. The competent institution shall notify the claimant of its decision directly or through the liaison body of the competent State; it shall send a copy of that decision to the liaison body of the Member State in whose territory the claimant resides. Administrative Checks and Medical Examinations Article 76 1. Administrative checks and medical examinations provided for in the event of pensions being reviewed shall be carried out at the request of the competent institution by the institution of the Member State in whose territory the person entitled to benefits happens to be, in accordance with the procedure laid down by the legislation administered by the latter institution. The competent institution shall, however, reserve the right to have the person entitled to benefits examined by a doctor of its own choice. 2. Any person drawing a pension for himself or for an orphan shall inform the institution responsible for payment of any change in his situation or in that of the orphan which is likely to modify the pension rights. Payment of Pensions Article 77 Pensions due from the institution of one Member State to claimants resident in the territory of another Member State shall be made in accordance with the procedure laid down in Articles 53 to 58 of the Implementing Regulation. CHAPTER 5 DEATH GRANTS Implementation of Articles 64, 65 and 66 of the Regulation Article 78 Submission of a claim for a grant In order to receive a death grant under the legislation of a Member State other than the State in whose territory he resides, the claimant shall submit his claim either to the competent institution or to the institution of the place of residence. The claim must be accompanied by the supporting documents required by the legislation which the competent institution administers. The accuracy of the information supplied by the claimant must be established by official documents attached to the claim or be confirmed by the competent bodies of the Member State in whose territory the claimant resides. Article 79 Certified statement of insurance periods 1. In order to invoke the provisions of Article 64 of the Regulation, a claimant shall submit to the competent institution a certified statement specifying the insurance periods completed by the worker under the legislation to which he was last subject. 2. This certified statement shall be issued, at the request of the claimant by the sickness insurance institution, as the case may be, with which the worker was last insured. If the claimant does not submit the said certified statement, the competent institution shall obtain it from one or other of the aforementioned institutions. 3. Where it is necessary to take into account insurance periods previously completed under the legislation of any other Member State, paragraphs 1 and 2 shall apply by analogy, in order to satisfy the conditions of the legislation of the competent State. CHAPTER 6 UNEMPLOYMENT BENEFITS Implementation of Article 67 of the Regulation Article 80 Certified statement of periods of insurance or employment 1. In order to invoke the provisions of Article 67 (1), (2) or (4) of the Regulation, the claimant shall submit to the competent institution a certified statement specifying the periods of insurance or employment completed previously under the legislation to which he was last subject, together with any further information required by the legislation administered by that institution. 2. This certified statement shall be issued, at the request of the person concerned, either by the institution competent in matters of unemployment of the Member State to whose legislation he was last subject, or by another institution designated by the competent authority of the said Member State. If he does not submit the said certified statement, the competent institution shall obtain it from one or other of the aforementioned institutions. 3. Where it is necessary to take into account periods of insurance or employment previously completed under the legislation of any other Member State in order to satisfy the conditions of the legislation of the competent State, paragraphs 1 and 2 shall apply by analogy. Implementation of Article 68 of the Regulation Article 81 Certified statement for the calculation of benefits Where the responsibility for the calculation of benefits rests upon an institution covered by Article 68 (1) of the Regulation, and where a person has followed his last occupation for less than four weeks in the territory of the Member State in which that institution is situated, he shall submit to the said institution a certified statement indicating the nature of the last occupation followed for at least four weeks in the territory of another Member State, and the branch of the economy in which that occupation was followed. If the person concerned does not submit this certified statement, the said institution shall obtain it either from the institution competent in respect of unemployment of the latter Member State with which he was last insured, or from another institution designated by the competent authority of that Member State. Article 82 Certified statement relating to the members of the family to be taken into consideration for the calculation of benefits 1. In order to invoke the provisions of Article 68 (2) of the Regulation, a person shall submit to the competent institution a certified statement relating to the members of his family who are resident in the territory of a Member State other than the one in which the said institution is situated. 2. This certified statement shall be issued by the institution designated by the competent authority of the Member State in whose territory those members of the family reside. It must certify that the members of the family are not taken into consideration for the calculation of unemployment benefits due to another person under the legislation of the said Member State. The certified statement shall be valid for the twelve months following the date of its issue. It may be renewed; in such case, it shall be valid as from the date of its renewal. The person concerned shall notify the competent institution forthwith of any occurrence necessitating a modification of the said certified statement; such modification shall take effect as from the day of the occurrence. Implementation of Article 69 of the Regulation Article 83 Conditions and limits for the retention of the right to benefits when an unemployed person goes to another Member State 1. In order to retain the right to benefits, an unemployed person covered by Article 69 (1) of the Regulation shall submit to the institution of the place to which he has gone a certified statement in which the competent institution shall certify that he is still entitled to benefits under the conditions laid down in paragraph 1 (b) of the said Article. The competent institution shall specify in particular in this certified statement: (a) the amount of benefit to be paid to the unemployed person under the legislation of the competent State; (b) the date on which the unemployed person ceased to be available to the employment services of the competent State; (c) the time limit under Article 69 (1) (b) of the Regulation for registration as a person seeking work in the Member State to which the unemployed person has gone; (d) the maximum period, in accordance with Article (69 (1) (c) of the Regulation, during which the right to benefit may be retained; (e) facts which might alter entitlement to benefit. 2. An unemployed person who intends to go to another Member State in order to seek employment there shall, before his departure, apply for the certified statement referred to in paragraph 1. If the unemployed person does not submit the said certified statement, the institution of the place to which he has gone shall obtain it from the competent institution. The employment services of the competent State must ensure that the unemployed person has been informed of his obligations under Article 69 of the Regulation and under the present Article. 3. The institution of the place to which the unemployed person has gone shall notify the competent institution of the date on which the unemployed person registered and the date on which payment of benefits was commenced and shall pay out the benefits of the competent State in accordance with the procedure provided for by the legislation of the Member State to which the unemployed person has gone. The institution of the place to which the unemployed person has gone shall carry out a check or arrange for one to be carried out as if it were dealing with an unemployed person entitled to benefits under the legislation which it administers. It shall inform the competent institution of any occurrence coming within paragraph 1 (e) above as soon as the same comes to its knowledge and, in cases where the benefit has to be suspended or withdrawn, it shall immediately discontinue payment of the benefit. The competent institution shall forthwith inform it to what extent, and from what date, the unemployed person's entitlement to benefit is affected by that fact. Payment of benefits may only be resumed, where appropriate, after receipt of such information. Where the benefit has to be reduced, the institution of the place to which the unemployed person has gone shall continue to pay him a reduced amount of benefit, subject to adjustment, after receipt of the reply from the competent institution. 4. Two or more Member States or the competent authorities of those Member States may, having received the Opinion of the Administrative Commission, agree to introduce other implementing provisions. Implementation of Article 71 of the Regulation Article 84 Unemployed persons who, during their last employment, were residing in a Member State other than the competent State 1. In the cases referred to in Article 71 (1) (a) (ii) and in the first sentence of Article 71 (1) (b) (ii) of the Regulation, the institution of the place of residence shall be considered to be the competent institution, for the purposes of applying Article 80 of the Implementing Regulation. 2. In order to claim benefits under Article 71 (1) (b) (ii) of the Regulation, an unemployed person shall submit to the institution of his place of residence, in addition to the certified statement provided for in Article 80 of the Implementing Regulation, a certified statement from the institution of the Member State to whose legislation he was last subject, indicating that he has no right to benefit under Article 69 of the Regulation. 3. For the purposes of Article 71 (2) of the Regulation, the institution of the place of residence shall ask the competent institution for any information relating to the unemployed person's entitlements from the latter institution. CHAPTER 7 FAMILY BENEFITS AND FAMILY ALLOWANCES Implementation of Article 72 of the Regulation Article 85 Certified statement of periods of employment 1. In order to invoke the provisions of Article 72 of the Regulation a person shall submit to the competent institution a certified statement specifying the periods of employment completed under the legislation to which he was last subject. 2. That certified statement shall be issued, at the request of the person concerned, either by the institution competent in respect of family benefits of the Member State with which he was last insured, or by another institution designated by the competent authority of the said Member State. If the claimant does not submit the said certified statement, the competent institution shall obtain it from one or other of the abovementioned institutions unless the sickness insurance institution is able to forward him a copy of the certified statement provided for in Article 16 (1) of the Implementing Regulation. 3. Where it is necessary to take into account periods of employment completed previously under the legislation of any other Member State in order to satisfy the conditions of the legislation of the competent State, paragraphs 1 and 2 shall apply by analogy. Implementation of Article 73 (1) and Article 75 (1) (a) and (b) of the Regulation Article 86 Workers subject to the legislation of a Member State other than France 1. In order to draw family benefits under Article 73 (1) of the Regulation, a worker shall submit a claim to the competent institution, where necessary through his employer. 2. In support of his claim, the worker shall submit, a declaration of family status, issued by the authorities competent in civil status matters in the country of residence of the members of the family. Such declaration must be renewed once a year. 3. Where the legislation of the competent State provides that the family benefits may or must be paid to a person other than the worker, the worker shall also submit in support of his claim, information identifying the individual to whom the family benefits are to be paid in the country of residence (name, forename, full address). 4. The competent authorities of two or more Member States may agree on special procedures for the payment of family benefits, in particular with a view to facilitating the implementation of Article 75 (1) (a) and (b) of the Regulation. Such agreements shall be communicated to the Administrative Commission. 5. A worker shall inform the competent institution, where necessary through his employer: - of any change in the situation of the members of his family which might alter entitlement to family benefits; - of any change in the number of members of his family for whom family benefits are due; - of any transfer of residence or stay of such members of the family; - of any pursuit of a professional or trade activity by virtue of which family benefits are also due under the legislation of the Member State in whose territory the members of the family are resident. Implementation of Article 73 (2) of the Regulation Article 87 Workers subject to French legislation 1. In order to draw family allowances under Article 73 (2) of the Regulation, a worker shall submit a claim to the competent institution which shall issue him with a certified statement testifying that he satisfies the conditions of employment which govern the acquisition of the right to family allowances under French legislation. At the same time, the worker shall sign a declaration certifying that he has no right to family allowances under the legislation of the country of residence of the members of the family, by virtue of a professional or trade activity. Where French legislation provides for entitlement to family allowances to last for a period corresponding to the duration of the periods of employment, the certified statement shall specify the duration of employment completed in the course of the period concerned. The members of the family shall be registered with the institution of their place of residence on presentation of that certified statement and of the supporting documents required by the legislation administered by that institution for the granting of family allowances. If the members of the family do not submit the said certified statement, the institution of the place of residence shall obtain it from the competent institution. 2. The certified statement provided for in paragraph 1 shall remain valid for a period of three months following the date of its issue, and must be renewed automatically every three months by the competent institution. 3. In the case of a seasonal worker, the certified statement provided for in paragraph 1 shall be valid for the expected duration of seasonal work unless, in the meantime, the competent institution notifies to the institution of the place of residence of its cancellation. 4. If the legislation of a Member State in whose territory the members of the family reside provides for the monthly or quarterly granting of family allowances, while French legislation provides for entitlement to family allowances to last for a period corresponding to the duration of employment, the family allowances shall be granted in the ratio which that duration bears to the duration laid down by the legislation of the country of residence of the members of the family. 5. If the legislation of the Member State in whose territory the members of the family reside provides for the granting of allowances for a number of days corresponding to the number of days of employment, while French legislation provides for entitlement to family allowances to last for one month, then the family allowances shall be granted for one month. 6. In the cases referred to in paragraphs 4 and 5, when the periods of employment completed under French legislation are expressed in units different from those which are used for the calculation of family allowances under the legislation of the Member State in whose territory the members of the family reside, the conversion shall be carried out in accordance with the provisions of Article 15 (3) of the Implementing Regulation. 7. The competent institution shall forthwith inform the institution of the place of residence of the members of the family of the date on which the worker ceases to be entitled to family allowances or on which he transfers his residence from the territory of one Member State to that of another Member State. The institution of the place of residence of the members of the family may, at any time, ask the competent institution to supply it with any information relating to the worker's entitlement to family allowances. If the competent institution considers it necessary, the institution of the place of residence shall, at its request, verify the declaration referred to in the first subparagraph of paragraph 1. 8. The members of the family shall be required to inform the institution of their place of residence of any change in their situation which might alter their entitlement to family allowances, in particular any change of residence. Implementation of Article 74 (1) of the Regulation Article 88 Unemployed persons subject to the legislation of a Member State other than France Article 86 of the Implementing Regulation shall apply by analogy to unemployed persons covered by Article 74 (1) of the Regulation. Implementation of Article 74 (2) of the Regulation Article 89 Unemployed persons subject to French legislation 1. In order to draw family allowances in the territory of the Member State where they reside, the members of the family covered by Article 74 (2) of the Regulation shall submit to the institution of their place of residence a certified statement testifying that the unemployed person is drawing unemployment benefits under French legislation. This certified statement shall be issued by the French institution competent in respect of unemployment matters or by the institution designated by the competent French authority, at the request of the unemployed person who shall sign a declaration certifying that he has no right to family allowances under the legislation of the country of residence of the members of the family by virtue of a professional or trade activity. If the members of the family do not submit the said certified statement the institution of the place of residence shall obtain it from the competent institution. 2. Article 87 (2) to (8) of the Implementing Regulation shall apply by analogy. CHAPTER 8 BENEFITS FOR DEPENDENT CHILDREN OF PENSIONERS AND FOR ORPHANS Implementation of Articles 77, 78 and 79 of the Regulation Article 90 1. In order to receive benefits under Article 77 or 78 of the Regulation, a claimant shall submit a claim to the institution of his place of residence, in accordance with the procedures laid down by the legislation administered by that institution. 2. If, however, the claimant does not reside in the territory of the Member State in which the competent institution is situated, he may submit his claim either to the competent institution or to the institution of his place of residence which shall then forward the claim to the competent institution, indicating the date on which it was submitted. That date shall be considered as the date of submission of the claim to the competent institution. 3. If the competent institution referred to in paragraph 2 finds that there is no entitlement under the legislation which it administers, it shall forward that claim forthwith, together with all necessary documents and information, to the institution of the Member State under whose legislation the worker completed his longest insurance period. Where necessary the matter may have to be referred back, under the same conditions, to the institution of the Member State under whose legislation the worker completed his shortest insurance period. 4. The Administrative Commission shall, where necessary, lay down any supplementary procedures required for tihe submission of claims for benefits. Article 91 1. Payment of benefits due under Article 77 or Article 78 of the Regulation shall be made in accordance with Articles 53 to 58 of the Implementing Regulation. 2. The competent authorities of the Member States shall, where necessary, designate the institution competent for paying benefits due under Article 77 or Article 78 of the Regulation. Article 92 Any person to whom benefits are paid under Article 77 or Article 78 of the Regulation for a pensioner's children or for orphans, shall inform the institution responsible for the payment of such benefits: - of any change in the situation of the children or orphans which might alter entitlement to benefits; - of any modification in the number of children or orphans in respect of whom benefits are due; - of any transfer of residence of the children or orphans; - of the pursuit of any professional or trade activity giving entitlement to family benefits or family allowances for such children or orphans. TITLE V FINANCIAL PROVISIONS Article 93 Refund of sickness and maternity insurance benefits other than those provided for in Articles 94 and 95 of the Implementing Regulation 1. The actual amount of benefits in kind provided under Article 19 (1) and (2) of the Regulation to workers and to members of their families residing in the territory of the same Member State, and benefits in kind provided under Articles 22, 25 (1), (3) and (4), 26, 29 (1), or 31 of the Regulation, shall be refunded by the competent institution to the institution which provided the said benefits as shown in the accounts of that institution. 2. In the cases referred to in Articles 29 (1) and 31 of the Regulation, and for the purposes of paragraph 1, the institution of the pensioner's place of residence shall be considered as the competent institution. 3. If the actual amount of the benefits referred to in paragraph 1 is not shown in the accounts of the institution which has provided them, and no agreement has been concluded under paragraph 6, the amount to be refunded shall be determined on the basis of a lump-sum payment calculated from all the appropriate references and obtained from the data available. The Administrative Commission shall assess the bases to be used for the calculation of the lump-sum payments and shall decide the amount thereof. 4. For the purposes of the refund, rates higher than those applicable to the benefits in kind provided to workers who are subject to the legislation administered by the institution which provided the benefits referred to in paragraph 1 may not be taken into account. 5. Paragraphs 1 and 2 shall apply by analogy to the refund of cash benefits paid in accordance with the second sentence of Article 18 (8) of the Implementing Regulation. 6. Two or more Member States or the competent authorities of those Member States may, having received the Opinion of the Administrative Commission, agree to other methods of assessing the amounts to be refunded, in particular on the basis of lump-sums. Article 94 Refund of benefits in kind provided under sickness and maternity insurance to the members of the family of a worker not residing in the same Member State as the latter 1. The amount of benefits in kind provided under Article 19 (2) of the Regulation to the members of the family of a worker who are not residing in the territory of the same Member State as such worker shall be refunded by the competent institutions to the institutions which provided the said benefits on the basis of a lump-sum in respect of each calendar year which is as close as possible to the actual expenditure incurred. 2. The lump-sum payment shall be determined by multiplying the average annual cost per family by the average number of families to be taken into account each year, and by reducing the resultant amount by twenty per cent. 3. The factors necessary for the calculation of the said lump-sum shall be determined as follows: (a) the average annual cost per family shall be obtained, for each Member State, by dividing the annual expenditure on all the benefits in kind provided by the institutions of that Member State to all the members of the families of workers who are subject to the legislation of the said Member State, under the social security schemes to be taken into consideration, by the average annual number of such workers with family members; the social security schemes to be taken into consideration for that purpose are specified in Annex 9; (b) in dealings between the institutions of two Member States, the average annual number of families to be taken into account shall be equal to the average annual number of workers who are subject to the legislation of one of those Member States and the members of whose families are entitled to benefits in kind to be provided by an institution of the other Member State. 4. The number of families to be taken into account in accordance with paragraph 3 (b) shall be determined by means of a list kept for that purpose by the institution of the place of residence, based upon documentary evidence supplied by the competent institution of the rights of the persons concerned. In the event of any dispute, the observations of the institutions involved shall be submitted to the Audit Board provided for in Article 101 (3) of the Implementing Regulation. 5. The Administrative Commission shall lay down the methods and procedures for determining the calculation factors referred to in paragraphs 3 and 4. 6. Two or more Member States or the competent authorities of those States may, after receiving the Opinion of the Administrative Commission, agree upon other methods of assessing the amounts to be refunded. Article 95 Refund of benefits in kind provided under sickness and maternity insurance to pensioners and to members of their families who are not entitled to benefits under the legislation of the Member State where they reside 1. The amount of the benefits in kind provided under Article 28 (1) of the Regulation shall be refunded by the competent institutions to the institutions which provided the said benefits, on the basis of a lump-sum which is as close as possible to the actual expenditure incurred. 2. The lump-sum shall be determined by multiplying the average annual cost per pensioner by the average annual number of pensioners to be taken into account, and by reducing the resultant amount by twenty per cent. 3. The factors necessary for the calculation of the said lump-sum shall be determined according to the following rules: (a) the average annual cost per pensioner shall be obtained, for each Member State, by dividing the annual costs of the total benefits in kind provided by the institutions of that Member State to all pensioners whose pensions are payable under the legislation of that Member State, under the social security schemes to be taken into consideration and to members of their families, by the average annual number of pensioners; the social security schemes to be taken into consideration for that purpose are specified in Annex 9; (b) in dealings between the institutions of two Member States, the average annual number of pensioners to be taken into account shall be equal to the average annual number of pensioners referred to in Article 28 (2) of the Regulation who, whilst residing in the territory of one of the Member States, are entitled to benefits in kind chargeable to the institution of the other Member State. 4. The number of pensioners to be taken into account in accordance with paragraph 3 (b) shall be determined by means of a list kept for that purpose by the institution of the place of residence, based upon documentary evidence supplied by the competent institution of the rights of the persons concerned. In the event of any dispute, the observations of the institutions involved shall be submitted to the Audit Board provided for in Article 101 (3) of the Implementing Regulation. 5. The Administrative Commission shall lay down the methods and procedures for determining the calculation factors referred to in paragraphs 3 and 4. 6. Two or more Member States or the competent authorities of those Member States may, after receiving the Opinion of the Administrative Commission, agree to introduce other methods of assessing the amounts to be refunded. Implementation of Article 63 (2) of the Regulation Article 96 Refund of benefits in kind provided under insurance schemes for accidents at work and occupational diseases by the institution of one Member State on behalf of the institution of another Member State For the purposes of Article 63 (2) of the Regulation, Article 93 of the Implementing Regulation shall apply by analogy. Implementation of Article 70 (2) of the Regulation Article 97 Refund of unemployment benefits paid to unemployed persons going to another State to seek employment there 1. The amount of benefits paid under Article 69 of the Regulation shall be refunded by the competent institution to the institution which has paid the said benefits, as shown in the accounts of the latter institution. 2. Two or more Member States or the competent authorities of those States may: - having received the Opinion of the Administrative Commission, agree to introduce other methods of determining the amounts to be refunded, in particular lump-sums, or other methods of payment, or - waive all refunds between institutions. Refund of family allowances paid under Articles 73 (2) and 74 (2) of the Regulation Article 98 Members of the families of workers subject to French legislation or of unemployed persons receiving unemployment benefits under French legislation 1. The actual amount of the family allowances paid under Articles 73 (2) and 74 (2) of the Regulation shall be refunded by the competent French institution to the institution which has paid those family allowances, is shown in the accounts of the latter institution. 2. France and each of the other Member States or the competent authorities of France and those of each of the other Member States may, by mutual agreement, provide for the lump-sum refund of those family allowances. In the case of a lump-sum refund, such lump-sum shall be determined by multiplying the average annual cost per family by the average annual number of families to be taken into account. 3. The factors necessary for the calculation of the said lump-sum shall be determined according to the following rules: (a) the average annual cost per family shall be obtained by dividing the total annual cost of the family allowances paid by the institutions of the Member State in whose territory the members of the families are residing, in respect of all the members of the families of workers or of unemployed persons residing in the territory of that Member State by the average annual number of families entitled to benefits; (b) the average annual number of families to be taken into account shall be equal to the average annual number of workers subject to the legislation of the competent State and, where appropriate, of unemployed persons receiving unemployment benefits at the expense of an institution of that competent State, whose members of the family are entitled to receive family allowances paid by an institution of another Member State in whose territory they are residing. 4. The Administrative Commission shall, on the basis of the report from the Audit Board provided for in Article 101 (3) of the Implementing Regulation, lay down the methods and procedures for determining the calculation factors referred to in paragraph 3. 5. France and each of the other Member States or the competent authorities of France and each of the other Member States may, having received the Opinion of the Administrative Commission, agree to introduce other methods of determining the lump-sum. Common provisions on refunds Article 99 Administration Costs Two or more Member States or the competent authorities of those Member States may, in accordance with the provisions of the third sentence of Article 94 (2) of the Regulation, agree to increase the amount of the benefits referred to in Articles 93 to 98 of the Implementing Regulation by a specific percentage in order to take into account administration costs. That percentage may vary in accordance with the benefits concerned. Article 100 Late Claims 1. In the settlement of accounts between institutions of the Member States, claims for refunds relating to benefits provided during a calendar year three years or more previous to the date of submission of such claims, whether they are submitted to a liaison body or to the institution responsible for payment of the competent State, may be disregarded by the institution responsible for payment. 2. For claims relating to lump-sum refunds, the three year period shall run from the date of publication in the Official Journal of the European Communities, of the average annual cost of benefits in kind determined in accordance with Articles 94 and 95 of the Implementing Regulation. Article 101 Statement of Claims 1. The Administrative Commission shall implement Articles 36, 63, 70 and 75 (2) of the Regulation by drawing up a statement of claims for each calendar year. 2. The Administrative Commission may arrange for any checks appropriate to the investigation of the statistical and accounting data needed in the drawing up of the statement of claims provided for in paragraph 1, in particular to ensure their compliance with the rules laid down under this Title 2. 3. The Administrative Commission shall take the decisions referred to in this Article on the report of the Audit Board which shall furnish it with an opinion, stating the reasons on which such opinion is based. The Administrative Commission shall determine the methods of operation and the composition of the Audit Board. Article 102 Functions of the Audit Board - Refund procedure 1. The Audit Board shall: (a) collect the necessary data and arrange for the calculations required for the implementation of the present Title; (b) give the Administrative Commission periodic accounts of the results of the implementation of the Regulations, in particular as regards the financial aspect; (c) make any useful suggestions it may have to the Administrative Commission in connection with subparagraphs (a) and (b); (d) submit to the Administrative Commission proposals on the observations forwarded to it in accordance with Article 94 (4) and 95 (4) of the Implementing Regulation; (e) lay before the Administrative Commission proposals relating to the implementation of Article 101 of the Implementing Regulation; (f) carry out all work, studies or assignments on matters referred to it by the Administrative Commission. 2. The refunds provided for in Articles 36, 63, 70 and 75 (2) of the Regulation shall be made for all the competent institutions of a Member State to the creditor institutions of another Member State through bodies designated by the competent authorities of the Member States. The bodies through which refunds are made shall advise the Administrative Commission of the amounts refunded within the time limits and according to the procedures laid down by that Commission. 3. When the refunds are determined on the basis of the actual amount of benefits provided, as shown in the accounts of the institutions, they shall be made, for each calendar half-year, during the following half-year. 4. When the refunds are determined on a lump-sum basis, they shall be made for each calendar year; in such case, the competent institutions shall pay advances to the creditor institutions on the first day of each calendar half-year, in accordance with the procedures laid down by the Administrative Commission. 5. The competent authorities of two or more Member States may agree upon other time limits for refunds or other procedures for the payment of advances. Article 103 Compilation of statistical and accounting data The competent authorities of the Member States shall take all the necessary measures for the implementation of the present Title, in particular those necessitating the compilation of statistical or accounting data. Article 104 Entry in Annex 5 of agreements on refunds between Member States or the competent authorities of the Member States 1. Provisions which are similar to those of Articles 36 (3), 63 (3), and 70 (3) of the Regulation, and of Articles 93 (6), 94 (6), and 95 (6) of the Implementing Regulation and which are in force on the day preceding the entry into force of the Regulation, shall continue to apply provided they are included in Annex 5 of the Implementing Regulation. 2. Provisions which are similar to those referred to in paragraph 1 and which, for dealings between two or more Member States, will apply after the entry into force of the Regulation, shall be entered ill Annex 5 of the Implementing Regulation. The same shall apply to provisions made under Articles 97 (2) and 98 (2) of the Implementing Regulation. Costs of administrative checks and medical examinations Article 105 1. The costs entailed in administrative checks and in medical examinations, observations, doctors' visits and checks of all kinds necessary for the award, provision or review of benefits, shall be refunded by the institution on whose behalf they were made to the institution which has been responsible therefore, on the basis of the charges applied by the latter institution. 2. However, two or more Member States or the competent authorities of such Member States may agree upon other methods of refund, in particular on a lump-sum basis, or they may waive all refunds between institutions. Such agreements shall be entered in Annex 5 of the lmplementing Regulation. Agreements in force on the day preceding the entry into force of the Regulation shall continue to apply provided that they are included in the said Annex. Common provisions for the payment of cash benefits Article 106 The competent authorities of every Member State shall notify the Administrative Commission, within the time-limits allowed and in accordance with the procedures laid down by that Commission, of the amount of cash benefits paid by their institutions to recipients residing or staying in the territory of any other Member State. Article 107 Currency conversion 1. For the purposes of the provisions listed below, the conversion of amounts shown in different national currencies shall be effected at the official par values declared by the national monetary authorities and recognized by the International Monetary Fund: (a) provisions of the Regulation: Article 12 (2), (3), and (4), the last sentence of Article 19 (1) (b), the last sentence of Article 22 (1) (ii), the penultimate sentence of Article 25 (1) (b), Article 41 (1) (c) and (d), Article 46 (3) and (4), Article 50, the last sentence of Article 52 (b), the last sentence of Article 55 (1) (ii), Article 57 (3) (c), Article 60 (1) (c), Article 60 (2) (b), Article 70 (1) and the penultimate sentence of Article 71 (1) (b) (ii); (b) provisions of the Implementing Regulation: Articles 34, 101 (1), 102 (1) (b), 119 (2). 2. In cases not covered by paragraph 1, the conversion shall be made at the rate of exchange actually applicable at the time of payment. TITLE VI MISCELLANEOUS PROVISIONS Article 108 Proof of status of seasonal worker In order to prove that he is a seasonal worker, the worker covered by Article 1 (c) of the Regulation shall produce his contract of employment stamped by the employment services of the Member State in whose territory he has gone to work or another document stamped by those services certifying that his job is of a seasonal nature. Article 109 Arrangement for payment of contributions The employer who has no place of business in the Member State in whose territory the worker is employed may arrange for that worker to act on his behalf as regards the payment of contributions. The employer shall notify the competent institution or, where necessary, the institution designated by the competent authority of the said Member State of any such arrangement. Article 110 Mutual administrative aid relating to the recovery of benefits which were not due If the institution of a Member State which provided benefits proposes to take action against a person who has received benefits which were not due to him, the institution of the place of residence of such person, or the institution designated by the competent authority of the Member State in whose territory that person resides, shall lend its good offices to the first institution. Article 111 Recovery by social security institutions of payments not due, and claims by assistance bodies 1. If, when awarding or reviewing benefits in respect of invalidity, old age or death (pensions) pursuant to Chapter 3 of Title III of the Regulation, the institution of a Member State has paid to a recipient of benefits a sum in excess of that to which he is entitled, that institution may request the institution of any other Member State responsible for the payment of corresponding benefits to that person to deduct the amount overpaid out of ally arrears payable by the latter to the said recipient. The latter institution shall transfer the amount deducted to the creditor institution. Where the amount overpaid cannot be deducted from the arrears, the provisions of paragraph 2 shall apply. 2. When the institution of a Member State has paid to a recipient of benefits a sum in excess of that to which he is entitled that institution may, within the conditions and limits laid down by the legislation which it administers, request the institution of any other Member State responsible for the payment of benefits to that recipient to deduct the amount overpaid from the amounts which it pays to the said recipient. The latter institution shall make the deduction under the conditions and within the limits provided for setting-off by the legislation which it administers, as if the sums had been overpaid by itself, and shall transfer the amount deducted to the creditor institution. 3. When a person to whom the Regulation applies has received assistance in the territory of a Member State during a period in which he was entitled to benefits under the legislation of another Member State, the body which gave the assistance may, if it is legally entitled to reclaim the benefits due to the said person, request the institution of any other Member State responsible for the payment of benefits in favour of that person to deduct the amount of the assistance paid from the amounts which the latter pays to the said person. When a member of the family of a person to whom the Regulation applies has received assistance in the territory of a Member State for a period during which the said person was entitled to benefits under the legislation of another Member State, in respect of the member of the family concerned, the body which gave the assistance may, if it is legally entitled to recover the benefits due to the said person, in respect of the Member of the family concerned request the institution of any other Member State responsible for the payment of such benefits in favour of that person to deduct the amounts paid out by way of assistance from the amounts which the latter institution pays on that account to the said person. The institution responsible for payment shall make the deduction under the conditions and within the limits provided for such setting off by the legislation which it administers, and shall transfer the amount deducted to the creditor body. Article 112 When an institution has made payments which are not due, either directly or through another institution, and when their recovery has become impossible, the amounts in question shall remain finally chargeable to the first institution, save where the payment which was not due is the result of fraud. Article 113 Recovery of benefits in kind provided but not due to workers in international transport 1. If the right to benefits in kind is not recognized by the competent institution, the benefits in kind which have been provided to a worker in international transport by the institution of the place of stay by virtue of the terms of the presumption referred to in Article 20 (2) or Article 62 (2) of the Implementing Regulation, shall be refunded by the competent institution. 2. Expenses incurred by the institution of the place of stay in respect of any worker in international transport who has not previously applied to the institution of the place of stay and is not entitled to benefits in kind but has nevertheless received benefits in kind upon presentation of the certified statement referred to in Article 20 (2) or 62 (2) of the Implementing Regulation, shall be refunded by the institution shown as competent in the said certified statement or by any other institution designated for that purpose by the competent authority of the Member State concerned. 3. The competent institution or, in the case referred to in paragraph 2, the institution shown as competent or the institution designated for that purpose shall debit the recipient of benefits with the value of the benefits in kind which were provided but were not due to him. The said institutions shall notify these debits to the Audit Board referred to in Article 101 (3) of the Implementing Regulation which shall draw up a statement thereof. Article 114 Provisional payments of benefits in cases of dispute over the legislation to be applied or the institution which should provide benefits Where, in the case of a dispute between the institutions or competent authorities of two or more Member States as to which legislation should apply to a worker under Title II of the Regulation, or which institution should provide the benefits, the person concerned could be claiming benefit if there were no dispute, such person shall provisionally receive the benefits provided for by the legislation administered by the institution of the place of residence or, if he does not reside in the territory of one of the Member States concerned, benefits provided for by the legislation administered by the institution to which his claim was submitted in the first instance. Article 115 Procedures for medical examinations carried out in a Member State other than the competent State The institution of the place of stay or residence which is required under Article 87 of the Regulation to carry out a medical examination, shall act in accordance with the procedures laid down by the legislation which it administers. In the absence of such procedures, it shall apply to the competent institution for information on the procedures to be applied. Article 116 Agreements relating to the recovery of contributions 1. Agreements concluded pursuant to Article 92 (2) of the Regulation shall be entered in Annex 5 of the Implementing Regulation. 2. Agreements concluded for the implementation of Article 51 of Regulation No 3 shall continue to apply provided they are included in Annex 5 of the Implementing Regulation. Article 117 Data processing 1. One or more Member States or their competent authorities may, after receiving the Opinion of the Administrative Commission, adapt for data-processing the models of certificates, certified statements, declarations, claims and other documents together with the operations and methods of transmission of the data provided for the implementation of the Regulation and of the Implementing Regulation. 2. The Administrative Commission shall, when the development of data-processing in the Member States makes it possible, undertake the studies required to standardize and bring into general use the methods of adjustment resulting from the provisions of paragraph 1. TITLE VII TRANSITIONAL AND FINAL PROVISIONS Article 118 Transitional provisions relating to pensions 1. Claims for pensions which have not yet been awarded before the entry into force of the Regulation shall give rise to a double award: - for the period preceding that date, in accordance with the provisions of Regulation No 3; - for the period commencing from that date, in accordance with the provisions of the Regulation. 2. A claim for invalidity, old age or survivors' benefits submitted to in institution as from the date of entry into force of the Regulation shall automatically necessitate the reassessment of the benefits which have been awarded for the same contingency prior to that date by the institution or institutions of one or more of the other Member States, in accordance with the provisions of the Regulation. Article 119 Transitional provisions relating to family benefits 1. The rights referred to in Article 94 (9) of the Regulation shall be those enjoyed by workers in respect of members of their families giving entitlement to family benefits, at the rate and within the limits applicable on the day preceding that of the entry into force of the Regulation, pursuant either to Article 41 or to Regulation No 3 Annex D, to Article 20 or to Annex 1 of Council Regulation 36/63/EEC of 2 April 1963, on social security for frontier workers(4). 2. Provided that the amount of the family benefits referred to in paragraph 1 is higher than the amount of the family allowances which would be due under Article 73 (2) of the Regulation, it shall be the responsibility of the competent French institution to ensure payment thereof to the worker, or directly to the members of his family at their place of residence, or in respect of the children giving entitlement to such benefits. 3. Where the family benefits have to be paid under Article 73 (2) of the Regulation, the institution of the place of residence of the members of the family shall ensure payment of family allowances in accordance with the provisions of the legislation which it administers, provided that they are refunded by the competent French institution. 4. In the bilateral relations between the Member States concerned, the procedure for implementing the present Article shall be determined by those Member States or the competent authorities of those States. Article 120 Supplementary implementing agreements 1. Two or more Member States or the competent authorities of those Member States may, where necessary, conclude agreements designed to supplement the administrative procedure for implementing the Regulation. Such agreements are listed in Annex 5 of the Implementing Regulation. 2. Agreements similar to those referred to in paragraph 1, which are in force on the day preceding the entry into force of the Implementing Regulation, shall continue to apply provided they are included in Annex 5 of the Implementing Regulation. Article 121 Nature and amendment of the Annexes 1. The Annexes of the Implementing Regulation shall form an integral part of the latter. 2. These Annexes may be amended by a Council Regulation adopted on a proposal from the Commission, at the request of the Member State or Member States concerned or their competent authorities, having received the Opinion of the Administrative Commission. 3. Annex V of the Regulation, part 'B Germany', shall be supplemented by the following text: '7. For the purposes of the Regulation, the lump-sum contributions towards confinement expenses, granted under German legislation to the members of the families of workers, unemployed persons, pensioners, and pension claimants, shall be considered as a benefit in kind.' Article 122 Entry into force of the Implementing Regulation The Implementing Regulation shall enter into force on the first day of the seventh month following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1972. For the Commission The President G. THORN (1) OJ No L 149, 5.7.1971, p. 2.(2) OJ No L 30, 16.12.1958, p. 561/58.(3) OJ No L 30, 16.12.1958, p. 597/58.(4) OJ No 62, 20.4.1963, p. 1314/63. ANNEX 1 COMPETENT AUTHORITIES (Article 1 (1) of the Regulation and Article 4 (1) of the Implementing Regulation) "" ID="1">A. BELGIUM:> ID="2">Ministre de la prÃ ©voyance sociale, Bruxelles Minister van sociale Voorzorg, Brussel (Minister of Social Welfare, Brussels)"> ID="1">B. GERMANY:> ID="2">Bundesminister fuer Arbeit und Sozialordnung (Federal Minister of Labour and Social Affairs), Bonn"> ASSV="4" ID="1">C. FRANCE:> ID="2">1. Ministre de la SantÃ © publique et de la sÃ ©curitÃ © sociale (Minister of Public Health and Social Security), Paris"> ID="2">2. Ministre du travail, de l'emploi et de la population (Minister of Labour, Employment and Population), Paris"> ID="2">3. Ministre de l'agriculture (Minister of Agriculture), Paris"> ID="2">4. Ministre de la marine marchande (Minister of the Merchant Navy), Paris"> ID="1">D. ITALY:> ID="2">Ministro del Lavoro e della Previdenza Sociale (Minister of Labour and Social Welfare), Rome"> ASSV="2" ID="1">E. LUXEMBOURG:> ID="2">1. Ministre de travail et de la sÃ ©curitÃ © sociale (Minister of Labour and Social Security), Luxembourg"> ID="2">2. Ministre de la famille (Minister of Family Affairs), Luxembourg"> ASSV="2" ID="1">F. NETHERLANDS:> ID="2">1. Minister van Sociale Zaken en Volksgezondheid, Den Haag (Minister of Social Affairs and Public Health the Hague)"> ID="2">2. Minister van Volksgezondheid en MilieuhygiÃ «ne (Minister of Public Health and the Environment), Leidschendam"> ANNEX 2 COMPETENT INSTITUTIONS (Article 1 (o) of the Regulation and Article 4 (2) of the Implementing Regulation) A. BELGIUM "" ID="1">1. Sickness, Maternity:" ID="1">(a) for the purposes of applying Articles 16 to 29 of the Implementing Regulation:" ID="1">(i) as a general rule:> ID="2">The insurance body with which the worker is insured"> ID="1">(ii) for mariners:> ID="2">Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge - Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag - (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerp"" ID="1">(b) for the purposes of applying Title V of the Implementing Regulation:> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - (National Sickness and Invalidity Insurance Institute, Brussels, acting on behalf of the insurance bodies or to the Relief and Welfare Fund for Mariners sailing under the Belgian Flag)"" ID="1">2. Invalidity:" ID="1">(a) general invalidity (manual workers, clerical staff and miners):> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel (National Sickness and invalidity insurance Institution, Brussels) together with the insurance body with which the worker is, or has been, insured"> ID="1">(b) special invalidity scheme for miners:> ID="2">Fonds national de retraite des ouvriers-mineurs, Bruxelles - Nationaal pensioenfonds voor mijnwerkers, Brussel - (National Pension Fund for Miners, Brussels)"> ID="1">(c) mariners' invalidity scheme:> ID="2">Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge - Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag - (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerp"" ID="1">3. Old-age, death (pensions):> ID="2">Office national des pensions pour travailleurs salariÃ ©s, Bruxelles - Rijksdienst voor werknemerspensioenen, Brussel - (National Pension Office for Employed Persons, Brussels)"> ID="1">4. Accidents at Work:" ID="1">(a) for applications for supplementary pension allowances:> ID="2">Fonds des accidents du travail, Bruxelles - Fonds voor arbeidsongevallen, Brussel - Accidents at Work Fund, Brussels)"> ID="1">(b) other cases:" ID="1">(i) in general:> ID="2">The insurer"> ID="1">(ii) for mariners:> ID="2">Fonds des accidents du travail, Bruxelles - Fonds voor arbeidsongevallen, Brussel - (Accidents at Work Fund, Brussels)""> ID="1">5. Occupational diseases:> ID="2">Fonds des maladies professionnelles, Bruxelles - Fonds voor beroepsziekten, Brussel - (Occupational Diseases Fund, Brussels)"> ID="1">6. Death grants:" ID="1">(a) Sickness - invalidity insurance:" ID="1">(i) in general:> ID="2">Institut National d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel -(National Sickness and Invalidity Insurance Institution, Brussels) together with the insurance body with which the worker was insured"> ID="1">(ii) for mariners:> ID="2">Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge - Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag - (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerp"" ID="1">(b) Accidents at work:" ID="1">(i) in general:> ID="2">The insurer"> ID="1">(ii) for mariners:> ID="2">Fonds des accidents du travail, Bruxelles - Fonds voor arbeidsongevallen, Brussel - Accidents at Work Fund, Brussels)"" ID="1">(c) Occupational Diseases:> ID="2">Fonds des maladies professionnelles; Bruxelles - Fonds voor beroepsziekten, Brussel - (Occupational Diseases Fund, Brussels)"" ID="1">7. Unemployment:" ID="1">(i) in general:> ID="2">Office national de l'emploi, Bruxelles - Rijksdienst voor arbeidsvoorziening, Brussel - (National Employment Office, Brussels)"> ID="1">(ii) for mariners:> ID="2">Pool des marins de la marine marchande, Antwerpen - Pool van de zeelieden ter koopvaardij - Merchant Navy Pool, Antwerp)"" ID="1">8. Family benefits:> ID="2">Caisse de compensation pour allocations familiales pour travailleurs salariÃ ©s - Compensatiekas der gezinsvergoedingen voor werknemers - (Family Allowances Compensation Fund for Employed Persons) with which the employer is insured"> B. GERMANY The jurisdiction of the German institutions shall be governed by the provisions of German legislation, unless otherwise specified hereinafter "" ID="1">1. Sickness Insurance:" ID="1">For the purposes of applying Article 25 (1) of the Regulation:> ID="2">The sickness insurance institution with which the unemployed person was insured on the date when he left the territory of the Federal Republic of Germany"> ID="1">For the sickness insurance of pension claimants and of pensioners and the members of their families under the provisions of Title III, chapter 1, sections 4 and 5 of the Regulation:"> ID="1">(a) where the person concerned is insured with an Allgemeine Ortskrankenkasse (Local General Sickness Fund) or with a Landkrankenkasse (Rural Sickness Fund) or where he is not insured with any sickness insurance institution:> ID="2">Allgemeine Ortskrankenkasse Bad Godesberg (Local General Sickness Fund, Bad Godesberg), Bonn-Bad Godesberg"> ID="1">(b) in all other cases:> ID="2">The sickness insurance institution with which the claimant or pensioner is insured"" ID="1">2. Pension insurance for manual workers, clerical staff and miners:" ID="1">For admission to voluntary insurance, and for the determination of claims to benefits and the granting of benefits pursuant to the provisions of the Regulation:"> ID="1">(a) for persons who have been insured or are treated as insured exclusively under German legislation or for their survivors, when those persons or those survivors are resident in the territory of another Member State or are nationals of another Member State, resident in the territory of a non-Member State:" ID="1">(i) where the last contribution was paid into the manual workers' pension insurance scheme:" ID="1">- if the person concerned is resident in the Netherlands or is a Netherlands national resident in the territory of a non-Member State;> ID="2">Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), Muenster"> ID="1">- if the person concerned is resident in Belgium or is a Belgian national resident in the territory of a non-Member State:> ID="2">Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), Duesseldorf"> ID="1">- if the person concerned is resident in Italy or is an Italian national resident in the territory of a non-Member State:> ID="2">Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg"> ID="1">- if the person concerned is resident in France or Luxembourg or is a French or Luxembourg national resident in the territory of a non-Member State:> ID="2">Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine-Palatinate), Speyer"" ID="1">However, if the last contribution was paid to the Landesversicherungsanstalt Saarland (Regional Insurance Office of the Saar), Saarbruecken, or to the Bundesbahnversicherungsanstalt (Federal Rail ways Insurance Office), Frankfurt am Main, or into the Seekasse (Mariners' Insurance Fund), Hamburg:> ID="2">The institution to which the last contribution was paid"> ID="1">(ii) where the last contribution was paid:" ID="1">- to the pension insurance scheme for clerical staff:> ID="2">Bundesversicherungsanstalt fuer Angestellte (Federal Insurance Office for Clerical Staff), Berlin"> ID="1">- to the mariners' pension insurance scheme:> ID="2">Seekasse (Mariners' Insurance Fund), Hamburg"" ID="1">(iii) where the last contribution was paid into the miners' pension insurance scheme or where the qualifying period required for obtaining the miner's pension payable by reason of reduced ability to pursue the activity of a miner (Bergmannsrente) is, or is deemed to be, completed:> ID="2">Bundesknappschaft (Miners' Federal Insurance Fund), Bochum"" ID="1">(b) for persons who have been insured, or are treated as having been insured under German legislation or legislation of one or more other Member States, or for their survivors:" ID="1">(i) where the last contribution under German legislation was paid into the manual workers' pension insurance:" ID="1">- when the person concerned is resident in the territory of the Federal Republic of Germany, excluding the Saarland"> ID="1">or"> ID="1">- when the person concerned is resident outside the Federal Republic of Germany and the last contribution under German legislation was paid to an institution outside the Saarland:"> ID="1">- if the last contribution under the legislation of another Member State was paid into a Netherlands pension insurance institution:> ID="2">Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), Muenster"> ID="1">- if the last contribution under the legislation of another Member State was paid into a Belgian pension insurance institution:> ID="2">Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), Duesseldorf"> ID="1">- if the last contribution under the legislation of another Member State was paid into an Italian pension insurance institution:> ID="2">Landesversicherungsanstalt Schwaben - (Regional Insurance Office of Swabia), Augsburg"> ID="1">- if the last contribution under the legislation of another Member State was paid into a French or Luxembourg pension insurance institution:> ID="2">Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine-Palatinate), Speyer"> ID="1">- where the person concerned is resident in the territory of the Federal Republic of Germany in the Saarland"> ID="1">or"> ID="1">- when he is resident outside the territory of the Federal Republic of Germany and the last contribution under German legislation was paid into a pension insurance institution situated in the Saarland:> ID="2">Landesversicherungsanstalt Saarland (Regional Insurance Office of the Saarland), Saarbruecken"> ID="1">- when the last contribution under German legislation was paid into the Seekasse (Mariners' insurance Fund), Hamburg, or into the Bundesbahnversicherungsanstalt Federal Railways Insurance Fund), Frankfurt am Main:> ID="2">The institution to which that contribution was paid"" ID="1">(ii) where the last contribution under German legislation was paid to:" ID="1">- the pension insurance scheme for clerical staff:> ID="2">Bundesversicherungsanstalt fuer Angestellte (Federal Insurance Office for Clerical Staff), Berlin"> ID="1">- pension insurance scheme for mariners:> ID="2">Seekasse (Mariners' Insurance Fund), Hamburg"" ID="1">(iii) where the last contribution under German legislation was paid into the pension insurance scheme for miners or when the qualifying period required for obtaining the miners' pension payable by reason of reduced ability to pursue the activity of a miner (Bergmannsrente) has been, or is deemed to be, completed, taking into account either the periods of German insurance only or periods of foreign insurance:> ID="2">Bundesknappschaft (Federal Miners' Insurance Fund), Bochum""> ID="1">3. Complementary Insurance for Iron and Steel Workers:> ID="2">Landesversicherungsanstalt Saarland (Regional Insurance Office of the Saarland), Saarbruecken"> ID="1">4. Accident insurance (accidents at work and occupational diseases):> ID="2">The institution responsible for accident insurance for the case concerned"> ID="1">5. Unemployment and Family Benefits:> ID="2">Bundesanstalt fuer Arbeit (Federal Labour Office), Nuernberg"> C. FRANCE "" ID="1">1. For the purposes of applying Article 93 (1) of the Implementing Regulation:" ID="1">(a) general scheme:> ID="2">Caisse nationale de l'assurance-maladie (National Sickness Insurance Fund), Paris"> ID="1">(b) agricultural scheme:> ID="2">Caisse centrale de secours mutuels agricoles (Central Agricultural Mutual Benefit Fund), Paris"> ID="1">(c) miners' scheme:> ID="2">Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris"> ID="1">(d) mariners' scheme:> ID="2">Ã tablissement national des invalides de la marine (National Institution for Disabled Mariners), Paris"" ID="1">2. For the purposes of applying Article 96 of the Implementing Regulation:" ID="1">(a) general scheme:> ID="2">Caisse nationale de l'assurance-maladie (National Sickness insurance Fund), Paris"> ID="1">(b) miners' scheme:> ID="2">Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris"> ID="1">(c) mariners' scheme:> ID="2">Ã tablissement national des invalides de la marine (National Institution for Disabled Mariners), Paris"" ID="1">3. For the purposes of applying Article 98 of the Implementing Regulation:" ID="1">(a) general scheme:> ID="2">Caisse nationale d'allocations familiales (National Family Allowances Fund), Paris"> ID="1">(b) agricultural scheme:> ID="2">Caisse centrale d'allocations familiales mutuelles agricoles (Central Agricultural Mutual Benefit Fund for Family Allowances), Paris"> ID="1">(c) miners' scheme:> ID="2">Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris"> ID="1">(d) mariners' scheme:> ID="2">Caisse nationale d'allocations familiales des marins du commerce (National Family Allowances Fund for Mariners) or Caisse nationale d'allocations familiales de la pÃ ªche maritime (National Family Allowances Fund for the Sea Fishing Industry), as appropriate"" ID="1">4. The other competent institutions are those defined under French legislation, namely:" ID="1">I. METROPOLITAN FRANCE" ID="1">(a) General scheme:" ID="1">(i) Sickness, maternity, death (grant):> ID="2">Caisse primaire d'assurance-maladie (Local Sickness Insurance Fund)"> ID="1">(ii) Invalidity:" ID="1">(aa) in general, except for Paris and the Paris Region:> ID="2">Caisse primaire d'assurance-maladie (Local Sickness Insurance Fund)"> ID="1">for Paris and the Paris Region:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (Regional Sickness Insurance Fund), Paris"> ID="1">(bb) special scheme provided for in Articles L 365 to L 382 of the Social Security Code:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (Regional Sickness Insurance Fund), Strasbourg"" ID="1">(iii) Old-age:" ID="1">(aa) as a general rule except for Paris and the Paris Region:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (branche vieillesse) (Regional Sickness Insurance Fund (Old-age Section))"> ID="1">for Paris and the Paris Region:> ID="2">Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s (National Old-age Insurance Fund for Employed Persons), Paris"> ID="1">(bb) special scheme provided for in Articles L 365 to L 382 of the Social Security Code:> ID="2">Caisse rÃ ©gionale d'assurance-vieillesse (Regional Old-age Insurance Fund), Strasbourg or Caisse rÃ ©gionale d'assurance-maladie (Regional Sickness Insurance Fund), Strasbourg"" ID="1">(iv) Accidents at work:" ID="1">(aa) temporary incapacity:> ID="2">Caisse primaire d'assurance-maladie (Local Sickness Insurance Fund)"> ID="1">(bb) permanent incapacity:" ID="1">- Pensions:" ID="1">- Accidents occurring after 31 December 1946:> ID="2">Caisse primaire d'assurance-maladie (Local Sickness Insurance Fund)"> ID="1">- Accidents occurring before 1 January 1947:> ID="2">The employer or the insurer acting in his stead"" ID="1">- Pension increases:" ID="1">- Accidents occurring after 31 December 1946:> ID="2">Caisse primaire d'assurance-maladie (Local Sickness Insurance Fund)"> ID="1">- Accidents occurring before 1 January 1947> ID="2">Caisse des dÃ ©pÃ ´ts et consignations (Deposit and Consignment Office)""" ID="1">(v) Family benefits:> ID="2">Caisse d'allocations familiales (Family Allowances Fund)"> ID="1">(vi) Unemployment:> ID="2">Direction dÃ ©partementale du travail et de la main-d'oevre (Departmental Directorate of Labour and Manpower)"" ID="1">(b) Agricultural scheme:" ID="1">(i) Sickness, maternity, death (death grant), family benefits:> ID="2">Caisse de mutualitÃ © sociale agricole (Agricultural Social Insurance Mutual Benefit Fund)"> ID="1">(ii) Invalidity and old-age insurance and benefits for the surviving spouse:> ID="2">Caisse centrale de secours mutuels agricoles (Central Agricultural Mutual Benefit Fund), Paris"> ID="1">(iii) Accidents at work:" ID="1">(aa) as a general rule:> ID="2">The employer or the insurer acting in his stead"> ID="1">(bb) for pension increases:> ID="2">Caisse des dÃ ©pÃ ´ts et consignations (Deposit and Consignment Office), Arcueil (94)"" ID="1">(iv) Unemployment:> ID="2">Direction dÃ ©partementale du travail et de la main-d'oeuvre (Departmental Directorate of Labour and Manpower)"" ID="1">(c) Miners' scheme:" ID="1">(i) Sickness, maternity, death (grant):> ID="2">SociÃ ©tÃ © de secours miniÃ ¨re (Miners' Relief Society)"> ID="1">(ii) Invalidity, old-age, death (pensions):> ID="2">Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris"> ID="1">(iii) Accidents at work:" ID="1">(aa) temporary incapacity:> ID="2">SociÃ ©tÃ © de secours miniÃ ¨re (Miners' Relief Society)"> ID="1">(bb) permanent incapacity:" ID="1">- Pensions:" ID="1">- Accidents occurring after 31 December 1946:> ID="2">Union rÃ ©gionale des sociÃ ©tÃ ©s de secours miniÃ ¨res (Regional Union of Miners' Relief Societies)"> ID="1">- Accidents occurring before 1 January 1947:> ID="2">The employer or the insurer acting in his stead"" ID="1">- Pension increases:" ID="1">- Accidents occurring after 31 December 1946:> ID="2">Union rÃ ©gionale des sociÃ ©tÃ ©s de secours miniÃ ¨res (Regional Union of Miners' Relief Societies)"> ID="1">- Accidents occurring before 1 January 1947:> ID="2">Caisse des dÃ ©pÃ ´ts et consignations (Deposit and Consignment Office)""" ID="1">(iv) Family benefits:> ID="2">Union rÃ ©gionale des sociÃ ©tÃ ©s de secours miniÃ ¨res (Regional Union of Miners' Relief Societies)"> ID="1">(v) Unemployment:> ID="2">Direction dÃ ©partementale du travail et de la main-d'oeuvre (Departmental Directorate of Labour and Manpower)"" ID="1">(d) Mariners' scheme:" ID="1">(i) Sickness, maternity, invalidity, accidents at work, death (grant) and pensions for the survivors of disabled persons or of persons who have sustained an accident at work:> ID="2">Section 'Caisse gÃ ©nÃ ©rale de prÃ ©voyance des marins' du Quartier des affaires maritimes (The General Welfare Fund for Mariners Department of the Maritime Affairs Division)"> ID="1">(ii) Old-age, death (pensions):> ID="2">Section 'Caisse de retraite des marins' du Quartier des affaires maritimes (The Mariners' Pension Fund Department of the Maritime Affairs Division)"> ID="1">(iii) Family benefits:> ID="2">Caisse nationale d'allocations familiales des marins du commerce (National Family Allowances Fund for Mariners) or Caisse nationale d'allocations familiales de la pÃ ªche maritime (National Family Allowances Fund for the Sea Fishing Industry), as appropriate"> ID="1">(iv) Unemployment:> ID="2">Direction dÃ ©partementale du travail et de la main-d'oeuvre (Departmental Directorate of Labour and Manpower)""> ID="1">II. OVERSEAS DEPARTMENTS" ID="1">(a) All schemes (with the exception of the mariners' scheme) and all risks, with the exception of family benefits:" ID="1">(i) in general:> ID="2">Caisse gÃ ©nÃ ©rale de sÃ ©curitÃ © sociale (General Social Security Fund)"> ID="1">(ii) for pension increases in respect of accidents at work occurring in overseas departments before 1 January 1952:> ID="2">Direction dÃ ©partementale de l'enregistrement (Departmental Directorate of Registration)"" ID="1">(b) Family benefits:> ID="2">Caisse d'allocations familiales (Family Allowances Fund)"> ID="1">(c) Mariners' scheme:" ID="1">(i) all risks, except old-age and family benefits:> ID="2">Section 'Caisse gÃ ©nÃ ©rale de prÃ ©voyance des marins' du Quartier des affaires maritimes (The General Welfare Fund for Mariners Department of the Maritime Affairs Division)"> ID="1">(ii) old-age:> ID="2">Section 'Caisse de retraite des marins' du Quartier des affaires maritimes (The Mariners' Pension Fund Department of the Maritime Affairs Division)"> ID="1">(iii) family benefits:> ID="2">Caisse d'allocations familiales (Family Allowances Fund)""" D. ITALY "" ASSV="3" ID="1">1. Sickness (except tuberculosis), maternity:> ID="2">Istituto nazionale per l'assicurazione contro le malattie (National Sickness Insurance Institution), provincial offices"> ID="2">Cassa mutua provinciale di malattia di Bolzano (Provincial Sickness Benefit Fund of Bolzano), Bolzano"> ID="2">Cassa mutua provinciale di malattia di Trento (Provincial Sickness Benefit Fund of Trento), Trento, or the institution with which the person concerned is registered"> ID="1">2. Tuberculosis:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices"> ID="1">3. Accidents at work and occupational diseases:" ID="1">(a) in general:> ID="2">Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), provincial offices"> ID="1">(b) also for agricultural and forestry workers, if required:> ID="2">Ente nazionale di previdenza e assistenza per gli impiegati agricoli (National Welfare and Assistance Office for Agricultural Workers)"> ID="1">(c) for mariners:> ID="2">The maritime fund with which the person concerned is registered"" ID="1">4. Invalidity, old-age, survivors (pensions):" ID="1">(a) in general:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices"> ID="1">(b) for workers in the entertainment business:> ID="2">Ente nazionale di previdenza e assistenza per i lavoratori dello spettacolo (National Welfare and Assistance Office for Workers in the Entertainment Business), Rome"> ID="1">(c) for supervisory staff:> ID="2">Istituto nazionale di previdenza per i dirigenti di aziende industriali (National Welfare Institution for Supervisory Staff in Industry), Rome"> ID="1">(d) for journalists:> ID="2">Istituto nazionale di previdenza per i giornalisti italiani -G. Amendola (National Welfare Institution for Italian Journalists 'G Amendola'), Rome"" ID="1">5. Death grants:> ID="2">The institutions listed under numbers 1, 2 or 3, as appropriate"> ID="1">6. Unemployment:" ID="1">(a) in general:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices"> ID="1">(b) for journalists:> ID="2">Istituto nazionale di previdenza per i giornalisti italiani -G. Amendola (National Welfare Institution for Italian Journalists 'G Amendola'), Rome"" ID="1">7. Family Allowances:" ID="1">(a) in general:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices"> ID="1">(b) for journalists:> ID="2">Istituto nazionale di previdenza per i giornalisti italiani -G. Amendola (National Welfare Institution for Italian Journalists 'G. Amendola'), Rome"" E. LUXEMBOURG "" ID="1">1. Sickness, maternity:" ID="1">(a) for the purposes of applying Article 28 (2) of the Regulation:> ID="2">The institution or institutions responsible for the payment of contributory insurance pensions"> ID="1">(b) other cases:> ID="2">The sickness fund with which the worker is insured by reason of his employment or with which he was last insured"" ID="1">2. Invalidity, old-age, death (pensions):" ID="1">(a) for clerical staff, including technicians working in mines (underground):> ID="2">Caisse de pension des employÃ ©s privÃ ©s (Pension Fund for Clerical Staff in the Private Sector)"> ID="1">(b) other cases:> ID="2">Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Old-age and Invalidity Insurance Institution), Luxembourg"" ID="1">3. Accidents at work and occupational diseases:" ID="1">(a) for agricultural and forestry workers:> ID="2">Association d'assurance contre les accidents, section agricole et forestiÃ ¨re (Accident Insurance Association, Agricultural and Forestry Department), Luxembourg"> ID="1">(b) other cases:> ID="2">Association d'assurance contre les accidents, section industrielle (Accident Insurance Association, Industrial Department), Luxembourg"" ID="1">4. Unemployment:> ID="2">Office national du travail (National Labour Office), Luxembourg"> ID="1">5. Family benefits:" ID="1">(a) for persons insured with the institution referred to in 2 ( b):> ID="2">Caisse d'allocations familiales des ouvriers prÃ ¨s l'Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Manual Workers' Family Allowances Fund at the Old-age and Invalidity Insurance Institution), Luxembourg"> ID="1">(b) other cases:> ID="2">Caisse d'allocations familiales des employÃ ©s prÃ ¨s la Caisse de pension des employÃ ©s privÃ ©s (Family Allowance Fund for Clerical Staff at the Pension Fund for Clerical Staff), Luxembourg"" ID="1">6. Death grants:" ID="1">For the purposes of applying Article 66 of the Regulation:> ID="2">The institution responsible for payment of pensions which is liable for benefits in kind"" F. NETHERLANDS "" ID="1">1. Sickness, maternity:" ID="1">(a) benefits in kind:> ID="2">The Ziekenfonds (Sickness Fund) with which the person concerned is insured"> ID="1">(b) cash benefits:> ID="2">The Bedrijfsvereniging (Professional and Trade Association) with which the insured person's employer is insured"" ID="1">2. Invalidity:" ID="1">(a) where the right to benefit exists outside the scope of the Regulation, under Netherlands legislation only:> ID="2">The Bedrijfsvereniging (Professional and Trade Association) with which the insured person's employer is insured"> ID="1">(b) other cases:> ID="2">Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam"" ID="1">3. Old-age, death (pensions):> ID="2">Sociale Verzekeringsbank (Social Insurance Bank), Amsterdam"> ID="1">4. Unemployment:" ID="1">(a) unemployment insurance benefits:> ID="2">The Bedrijfsvereniging (Professional and Trade Association) with which the insured person's employer is insured"> ID="1">(b) benefits from public authorities:> ID="2">The local authority of the place of residence"" ID="1">5. Family benefits:" ID="1">(a) where the person entitled to benefits resides in the Netherlands:> ID="2">The Raad van Arbeid (Labour Council) in whose district he resides"> ID="1">( b) where the person entitled to benefits resides outside the Netherlands, but his employer resides or is established in the Netherlands:> ID="2">The Raad van Arbeid (Labour Council) in whose district the employer resides or is established"> ID="1">(c) other cases:> ID="2">Sociale Verzekeringsbank (Social Insurance Bank), Amsterdam"" ID="1">6. Occupational diseases to which the provisions of Article 57 (3) of the Regulation apply:" ID="1">For the purposes of applying Article 57 (3) (c) of the Regulation:"> ID="1">- where the benefit is granted with effect from a date prior to 1 July 1967:> ID="2">Sociale Verzekeringsbank (Social Insurance Bank), Amsterdam"> ID="1">- where the benefit is granted with effect from a date after 30 June 1967:> ID="2">Bedrijfsvereniging voor de Mijnindustrie (Professional and Trade Association for the Mining Industry), Heerlen"" ANNEX 3 INSTITUTIONS OF THE PLACE OF RESIDENCE AND INSTITUTIONS OF THE PLACE OF STAY (Article 1 (p) of the Regulation and Article 4 (3) of the Implementing Regulation) A. BELGIUM "" ID="1">I. INSTITUTIONS OF THE PLACE OF RESIDENCE" ID="1">1. Sickness, maternity:" ID="1">(a) for the purposes of applying Articles 17, 18, 22, 25, 28, 29, 30 and 32 of the Implementing Regulation:> ID="2">The insurance bodies"> ID="1">(b) for the purposes of applying Article 31 of the Implementing Regulation:" ID="1">(i) in general:> ID="2">The insurance bodies"> ID="1">(ii) for mariners:> ID="2">Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge - Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag - (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerp or The insurance bodies""> ID="1">2. Invalidity:" ID="1">(a) general invalidity (manual workers, clerical staff, miners):> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - National Sickness and Invalidity Insurance Institute, Brussels) together with the insurance bodies"> ID="1">for the purposes of applying Article 105 of the Implementing Regulation:> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - (National Sickness and Invalidity Insurance Institute, Brussels)"> ID="1">(b) special invalidity scheme for miners:> ID="2">Fonds national de retraite des ouvriers-mineurs, Bruxelles - Nationaal Pensioenfonds voor mijnwerkers, Brussel - (National Pension Fund for Miners, Brussels)"> ID="1">(c) mariners' invalidity scheme:> ID="2">Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge - Hulp- en voorzorkskas voor zeevarenden onder Belgische vlag - (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerp"" ID="1">3. Old-age, death (pensions):> ID="2">Office national des pensions pour travailleurs salariÃ ©s, Bruxelles - Rijksdienst voor werknemerspensioenen, Brussel - (National Pension Office for Employed Persons, Brussels)"> ID="1">4. Accidents at work (benefits in kind):> ID="2">The insurance bodies"> ID="1">5. Occupational Diseases:> ID="2">Fonds des maladies professionnelles, Bruxelles (Occupational Diseases Fund, Brussels)"> ID="1">6. Death grants:> ID="2">The insurance bodies, together with the Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - National Sickness and Invalidity Insurance Institute, Brussels)"> ID="1">7. Unemployment:" ID="1">(a) in general:> ID="2">Office national de l'emploi, Bruxelles - Rijksdienst voor arbeidsvoorziening, Brussel - National Employment Office, Brussels"> ID="1">(b) for mariners:> ID="2">Pool des marins de la marine marchande - Pool van de zeelieden ter koopvaardij - (Merchant Navy Pool), Antwerp"" ID="1">8. Family benefits:> ID="2">Office national des allocations familiales pour travailleurs salariÃ ©s, Bruxelles - Rijksdienst voor kinderbijslag voor werknemers, Brussel - (National Family Allowances Offices for Employed Persons, Brussels)"" ID="1">II. INSTITUTIONS OF THE PLACE OF STAY:" ID="1">1. Sickness, maternity:> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - (National Sickness and Invalidity Insurance Institute, Brussels) through the insurance bodies"> ID="1">2. Accidents at work:> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - National Sickness and Invalidity Insurance Institute, Brussels) through the insurance bodies"> ID="1">3. Occupational diseases:> ID="2">Fonds des maladies professionnelles, Bruxelles - Fonds voor beroepsziekten, Brussel - (Occupational Diseases Fund, Brussels)"" B. GERMANY "" ID="1">1. Sickness insurance:" ASSV="3" ID="1">(a) in all cases, except for the application of Article 19 (2) of the Regulation and of Article 17 of the Implementing Regulation:"> ID="2">The competent Allgemeine Ortskrankenkasse (Local General Sickness Fund) of the place of residence or place of stay of the person concerned"> ID="2">or, in the absence of such a fund,"> ID="2">The competent Landkrankenkasse (Rural Sickness Fund) of the place of residence or place of stay of the person concerned"> ID="1">for persons insured under the scheme for miners and members of their families:> ID="2">Bundesknappschaft (Miners' Federal Insurance Fund), Bochum"> ASSV="3" ID="1">(b) for the purposes of applying Article 19 (2) of the Regulation and Article 17 of the Implementing Regulation:> ID="2">The Institution with which worker was last insured"> ID="2">In the absence of such an institution or when the insured person was last insured with an 'Allgemeine Ortskrankenkasse', with a 'Landkrankenkasse' or with the 'Bundesknappschaft':"> ID="2">The competent institution of the place of residence or place of stay of the person concerned, referred to under (a)"> ID="1">(c) for tuberculosis treatment in a treatment centre:> ID="2">The competent pension insurance institution for manual workers of the place of residence or place of stay of the person concerned"" ID="1">2. Accident insurance:" ASSV="3" ID="1">(a) benefits in kind, with the exception of therapeutic treatment carried out under accident insurance; prostheses and appliances; cash benefits with the exception of pensions, increases for constant attendance (Pflegegeld) and death grants:> ID="2">The competent Allgemeine Ortskrankenkasse (Local General Sickness Fund) of the place of residence or place of stay of the person concerned"> ID="2">or, in the absence of such a fund,"> ID="2">The competent Landkrankenkasse (Rural Sickness Fund) of the place of residence or place of stay of the person concerned"> ID="1">for persons insured under the miners' scheme and the members of their families:> ID="2">Bundesknappschaft (Miners' Federal Insurance Fund), Bochum"> ID="1">(b) benefits in kind and in cash excluded under (a) and for the application of Article 76 of the Implementing Regulation:> ID="2">Hauptverband der gewerblichen Berufsgenossenschaften (Federation of Professional and Trade Associations in Industry), Bonn"" ID="1">3. Pension insurance:" ID="1">(a) Pension insurance for manual workers:" ID="1">(i) dealings with Belgium:> ID="2">Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), Duesseldorf"> ID="1">(ii) dealings with France:> ID="2">Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine-Palatinate) at Speyer or, as a competent institution under Annex 2, Landesversicherungsanstalt Saarland (Regional Insurance Office for the Saar), Saarbruecken"> ID="1">(iii) dealings with Italy:> ID="2">Landesversicherungsanstalt Schwaben (Regional Insurance Office for Swabia), Augsburg"> ID="1">(iv) dealings with Luxembourg:> ID="2">Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine-Palatinate), Speyer"> ID="1">(v) dealings with the Netherlands:> ID="2">Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), Muenster"" ID="1">(b) Pension insurance for clerical staff:> ID="2">Bundesversicherungsanstalt fuer Angestellte (Federal Insurance Office for Clerical Staff), Berlin"> ID="1">(c) Pension insurance for miners:> ID="2">Bundesknappschaft (Federal Insurance Fund for Miners), Bochum"" ID="1">4. Unemployment benefits and family benefits:> ID="2">The competent employment office of the place of residence or place of stay of the person concerned"> C. FRANCE "" ID="1">I. METROPOLITAN FRANCE" ID="1">1. Risks other than unemployment and family benefits:" ID="1">(a) in general:> ID="2">Local sickness insurance fund of the place of residence or place of stay"> ID="1">(b) for the purposes of applying Article 27 of the Regulation in connection with the mariners' scheme:> ID="2">Section Caisse gÃ ©nÃ ©rale de prÃ ©voyance des marins du Quartier des affaires maritimes (General Welfare Fund for Mariners Department of the Maritime Affairs Division)"> ID="1">(c) for the purposes of applying Article 35 of the Implementing Regulation:" ID="1">(i) general scheme:" ID="1">(aa) as a general rule, except for Paris and the Paris Region:> ID="2">Caisse primaire d'assurance maladie (Local Sickness Insurance Fund)"> ID="1">for Paris and the Paris Region:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (Regional Sickness Insurance Fund), Paris"> ID="1">(bb) special scheme provided for in Articles L 365 to L 382 of the Social Code:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (Regional Sickness Insurance Fund), Strasbourg"" ID="1">(ii) agricultural scheme:> ID="2">Caisse de mutualitÃ © sociale agricole (Agricultural Mutual Social Insurance Fund)"> ID="1">(iii) miners' scheme:> ID="2">Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris"> ID="1">(iv) mariners' scheme:> ID="2">Section Caisse gÃ ©nÃ ©rale de prÃ ©voyance des marins, Quartier des affaires maritimes (General Welfare Fund for Mariners Department of the Maritime Affairs Division)"" ID="1">(d) for the purposes of applying Article 36 of the Implementing Regulation with regard to invalidity pensions:" ID="1">(i) in general, except for Paris and the Paris Region:> ID="2">Caisse primaire d'assurance-maladie (Local Sickness Insurance Fund)."> ID="1">for Paris and the Paris Region:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (Regional Sickness Insurance Fund), Paris"> ID="1">(ii) special scheme provided for in Articles L 365 to L 382 of the Social Security Code:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (Regional Sickness Insurance Fund), Strasbourg"" ID="1">(e) for the purposes of applying Article 35 of the Implementing Regulation with regard to oldage pensions:" ID="1">(i) general scheme:" ID="1">(aa) in general, except for Paris and the Paris Region:> ID="2">Caisse rÃ ©gionale d'assurance-maladie (branche vieillesse) (Regional Sickness Insurance Fund (Old-age Section)"> ID="1">for Paris and the Paris Region:> ID="2">Caisse nationale d'assurance-vieillesse des travailleurs salariÃ ©s (National Old-age Insurance Fund for Employed Persons), Paris"> ID="1">(bb) special scheme provided for in Articles L 365 to L 382 of the Social Security Code:> ID="2">Caisse rÃ ©gionale d'assurance-vieillesse (Regional Old-age Insurance Fund), Strasbourg"" ID="1">(ii) agricultural scheme:> ID="2">Caisse centrale de secours mutuels agricoles (Central Agricultural Relief Fund), Paris"> ID="1">(iii) miners' scheme:> ID="2">Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris"> ID="1">(iv) mariners' scheme:> ID="2">Section Caisse de retraite des marins du Quartier des affaires maritimes (Mariners' Pension Fund Section of the Maritime Affairs Division)"" ID="1">(f) for the purposes of applying Article 75 of the Implementing Regulation:> ID="2">Caisse d'assurance-maladie (Local Sickness Insurance Fund)"" ID="1">2. Unemployment:" ASSV="3" ID="1">(a) for the purposes of applying Articles 80, 81 and 82 (2) of the Implementing Regulation:> ID="2">The Departmental Directorate of Labour and Manpower of the place of employment for which the certified statement is requested"> ID="2">The local department of the National Employment Service"> ID="2">The Town Hall of the place of residence of the members of the family"> ID="1">(b) for the purposes of applying Article 83 (1) and (2) and Article 97 of the Implementing Regulation:> ID="2">l'Association pour l'emploi dans l'industrie et le commerce (ASSEDIC) (Association for Employment in Industry and Trade) of the place of residence of the person concerned"> ID="1">(c) for the purposes of applying Article 84 of the Implementing Regulation:" ID="1">(i) total unemployment:> ID="2">l'Association pour l'emploi dans l'industrie et le commerce (ASSEDIC) (Association for Employment in Industry and Trade) of the place of residence of the person concerned"> ID="1">(ii) partial unemployment:> ID="2">The Departmental Directorate of Labour and Manpower of the place of employment of the person concerned"" ID="1">(d) for the purposes of applying Article 89 of the Implementing Regulation:> ID="2">The Departmental Directorate of Labour and Manpower"" ID="1">3. Family benefits:> ID="2">Caisse d'allocations familiales (Family Allowances Fund) of the place of residence of the person concerned"" ID="1">II. OVERSEAS DEPARTMENTS:" ID="1">1. Risks other than family benefits:" ID="1">(a) in general:> ID="2">Caisse gÃ ©nÃ ©rale de sÃ ©curitÃ © sociale (General Social Security Fund)"> ID="1">(b) mariners:" ID="1">(i) invalidity pensions:> ID="2">Section Caisse gÃ ©nÃ ©rale de prÃ ©voyance des marins du Quartier des affaires maritimes (General Welfare Fund for Mariners Department of the Maritime Affairs Division)"> ID="1">(ii) old-age pensions:> ID="2">Section Caisse de retraite des marins Quartier des affaires maritimes (Mariners' Pension Fund Department of the Maritime Affairs Division)""> ID="1">2. Family benefits:> ID="2">Family Allowances Fund of the place of residence of the person concerned"" D. ITALY "" ASSV="3" ID="1">1. Sickness (except for tuberculosis), maternity:> ID="2">Istituto nazionale per l'assicurazione contro le malattie (National Sickness Insurance Institution), provincial offices"> ID="2">Cassa mutua provinciale di malattia di Bolzano (Provincial Sickness Benefit Fund, Bolzano)"> ID="2">Cassa mutua provinciale di malattia di Trento (Provincial Sickness Benefit Fund, Trento)"> ID="1">2. Tuberculosis:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institute), provincial offices"> ID="1">3. Accidents at work and occupational diseases:> ID="2">Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institute for Insurance against Accidents at Work), provincial offices"> ID="1">4. Invalidity, old-age, survivors (pensions):" ID="1">(a) in general:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institute), provincial offices"> ID="1">(b) for workers in the entertainment industry:> ID="2">Ente nazionale di previdenza e assistenza per i lavoratori dello spettacolo (National Welfare and Assistance Office for Workers in the Entertainment industry), Rome"> ID="1">(c) for supervisory staff:> ID="2">Istituto nazionale di previdenza per i dirigenti di aziende industriali (National Welfare Institute for Supervisory Staff in Industry), Rome"> ID="1">(d) for journalists:> ID="2">Istituto nazionale di previdenza per i giornalisti italiani -G. Amendola (National Welfare Institution for Italian Journalists 'G. Amendola'), Rome"" ID="1">5. Death grants:> ID="2">the institutions listed under numbers 1, 2 or 3, as appropriate"> ID="1">6. Unemployment:" ID="1">(a) in general:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institute), provincial offices"> ID="1">(b) for journalists:> ID="2">Istituto nazionale di previdenza per i giornalisti italiani -G. Amendola (National Welfare Institution for Italian Journalists 'G. Amendola'), Rome"" ID="1">7. Family allowances:" ID="1">(a) in general:> ID="2">Istituto nazionale della previdenza sociale (National Social Welfare Institute), provincial offices"> ID="1">(b) for journalists:> ID="2">Istituto nazionale di previdenza per i giornalisti italiani -G. Amendola (National Welfare Institution for Italian Journalists 'G. Amendola'), Rome"" E. LUXEMBOURG "" ID="1">1. Sickness, maternity:" ID="1">(a) for the purposes of applying Articles 19, 22, 28 (1), 29 (1) and 31 of the Regulation, and Articles 17, 18, 20, 21, 22, 24, 29, 30 and 31 of the Implementing Regulation:> ID="2">Caisse nationale d'assurance-maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), Luxembourg"> ID="1">(b) for the purposes of applying Article 27 of the Regulation:> ID="2">The sickness fund which, under Luxembourg legislation, is competent for the Luxembourg partial pension"" ID="1">2. Invalidity, old-age, death:" ID="1">(a) for clerical staff, including technicians in mines (underground):> ID="2">Caisse de pension des employÃ ©s privÃ ©s (Pension Fund for Clerical Staft in the private sector), Luxembourg"> ID="1">(b) other cases:> ID="2">Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Old-age and Invalidity Insurance Institution), Luxembourg"" ID="1">3. Accidents at work and occupational diseases:" ID="1">(a) for agricultural and forestry workers:> ID="2">Association d'assurance contre les accidents, section agricole et forestiÃ ¨re (Accident Insurance Association, Agricultural and Forestry Department), Luxembourg"> ID="1">(b) other cases:> ID="2">Association d'assurance contre les accidents, section industrielle (Accident Insurance Association, Industrial Department), Luxembourg"" ID="1">4. Unemployment:> ID="2">Office national du travail (National Labour Office), Luxembourg"> ID="1">5. Family benefits:" ID="1">(a) for persons insured with the institution referred to under 2 (b):> ID="2">Caisse d'allocations familiales des ouvriers prÃ ¨s l'Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ ©, (Family Allowance Fund for Manual Workers held at the Old-age and Invalidity Insurance Institute), Luxembourg"> ID="1">(b) other cases:> ID="2">Caisse d'allocations familiales des employÃ ©s prÃ ¨s la Caisse de pension des employÃ ©s privÃ ©s (Family Allowances Fund for Clerical Staff in the Private Sector), Luxembourg"" F. NETHERLANDS "" ID="1">1. Sickness, maternity, accidents at work, occupational diseases:" ID="1">(a) benefits in kind:" ID="1">(i) institutions of the place of residence:> ID="2">One of the competent sickness funds for the place of residence, at the choice of the person concerned"> ID="1">(ii) institutions of the place of stay;> ID="2">Algemeen Nederlands Onderling Ziekenfonds (General Sickness Fund of the Netherlands), Utrecht"" ID="1">(b) cash benefits:> ID="2">Nieuwe algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam"" ID="1">2. Invalidity:" ID="1">(a) when the person concerned is also entitled to benefit under Netherlands legislation only, outside the scope of the Regulation> ID="2">The competent 'Bedrijfsvereniging' (Professional and Trade Association)"> ID="1">(b) in all other cases:> ID="2">Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam"" ID="1">3. Old-age and death (pensions):" ID="1">for the purposes of applying Article 36 of the Implementing Regulation:"> ID="1">(a) in general:> ID="2">Sociale Verzekeringsbank (Social Insurance Bank), Amsterdam"> ID="1">(b) dealings with Belgium:> ID="2">Bureau voor Belgische Zaken de sociale verzekering betreffende (Department for Belgian Social Security Affairs), Breda"> ID="1">(c) dealings with Germany:> ID="2">Bureau voor Duitse Zaken van de Vereeniging van de Raden van Arbeid (Department of German Affairs of the Federation of Labour Councils), Nijmegen"" ID="1">4. Unemployment:" ID="1">(a) unemployment insurance benefits:> ID="2">Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam"> ID="1">(b) Public authority benefits:> ID="2">The local authority of the place of residence or place of stay"" ID="1">5. Family allowances:" ID="1">For the purposes of applying Articles 73 (2) and 74 (2) of the Regulation:> ID="2">The 'Raad van Arbeid' (Labour Council) in whose district the members of the family are resident"" ANNEX 4 LIAISON BODIES (Article 3 (1) and Article 4 (4) of the Implementing Regulation) A. BELGIUM MinistÃ ¨re de la prÃ ©voyance sociale, Bruxelles - Ministerie van sociale Voorzorg, Brussel - (Ministry of Social Welfare, Brussels) B. GERMANY "" ID="1">1. Sickness insurance:> ID="2">Bundesverband der Ortskrankenkassen (National Federation of Local Sickness Funds), Bonn-Bad Godesberg"> ID="1">2. Accident insurance:> ID="2">Hauptverband der gewerblichen Berufsgenossenschaften (Federation of Professional and Trade Associations), Bonn"> ID="1">3. Pension insurance for manual workers:" ID="1">(a) for the purposes of applying Article 3 (2) of the Implementing Regulation:> ID="2">Verband Deutscher Rentenversicherungstraeger (Federation of German Pension Insurance Institutions), Frankfurt am Main"> ID="1">(b) for the purposes of applying Articles 51 and 53 (1) of the Implementing Regulation, and under the heading 'Paying Body' referred to in Article 55 of the Implementing Regulation:" ID="1">(i) dealings with Belgium:> ID="2">Landesversicherungsanstalt Rheinprovinz (Regional insurance office of the Rhine Province), Duesseldorf"> ID="1">(ii) dealings with France:> ID="2">Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer, or, as a competent institution under Annex 2, Landesversicherungsanstalt Saarland (Regional Insurance Office of the Saarland), Saarbruecken"> ID="1">(iii) dealings with Italy:> ID="2">Landesversicherungsanstalt Schwaben (Swabian Regional Insurance Office), Augsburg"> ID="1">(iv) dealings with Luxembourg:> ID="2">Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer"> ID="1">(v) dealings with the Netherlands:> ID="2">Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), Muenster""> ID="1">4. Pension insurance for clerical staff:> ID="2">Bundesversicherungsanstalt fuer Angestellte (Federal Insurance Office for Clerical Staff), Berlin"> ID="1">5. Miners' pension insurance:> ID="2">Bundesknappschaft (Federal Insurance Fund for Miners), Bochum"> ID="1">6. Complementary insurance for workers in the iron and steel industry:> ID="2">Landesversicherungsanstalt Saarland, Abteilung Huettenknappschaftliche Pensionsversicherung, (Regional Insurance Office of the Saarland, Pension Insurance Department for Workers in the Iron and Steel Industry), Saarbruecken"> ID="1">7. Unemployment and Family Benefits:> ID="2">Hauptstelle der Bundesanstalt fuer Arbeit (Headquarters of the Federal Labour Institute), Nuernberg"> C. FRANCE "" ID="1">1. In general:> ID="2">Centre de sÃ ©curitÃ © sociale des travailleurs migrants (Centre for the Social Security of Migrant Workers), Paris"> ID="1">2. For the miners' scheme (invalidity, old-age and death (pensions):> ID="2">Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris"> D. ITALY "" ID="1">1. Sickness (other than tuberculosis), maternity:> ID="2">Istituto nazionale per l'assicurazione contro le malattie, Direzione generale (Directorate General of the National Sickness Insurance Institute), Rome"> ID="1">2. Accidents at work and occupational diseases:> ID="2">Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro, Direzione generale (Directorate General of the National Institute for Insurance against accidents at work), Rome"> ID="1">3. Invalidity, old-age, survivors, tuberculosis, unemployment, family allowances:> ID="2">Istituto nazionale della previdenza sociale, Direzione generale (Directorate General of the National Social Welfare Institute), Rome"> E. LUXEMBOURG "" ID="1">I. FOR THE PURPOSES OF APPLYING ARTICLE 53 OF THE IMPLEMENTING REGULATION:" ID="1">1. Sickness, maternity:" ID="1">(a) for the purposes of applying Article 28 (2) of the Regulation> ID="2">The institution or institutions responsible for payment of contributory pensions"> ID="1">(b) for other cases:> ID="2">The sickness fund with which the worker is insured by reason of his work, or with which he was last insured"" ID="1">2. Invalidity, old-age, death (pensions):" ID="1">(a) for clerical staff, including technicians working in mines (underground):> ID="2">Caisse de pension des employÃ ©s privÃ ©s, (Pension Fund for Clerical Staff in the Private Sector), Luxembourg"> ID="1">(b) for other cases:> ID="2">Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Old-age and Invalidity Insurance Institution), Luxembourg"" ID="1">3. Accidents at work and occupational diseases:" ID="1">(a) for agricultural and forestry workers:> ID="2">Association d'assurance contre les accidents, section agricole et forestiÃ ¨re (Accident Insurance Association, Agricultural and Forestry Department), Luxembourg"> ID="1">(b) for other cases:> ID="2">Association d'assurance contre les accidents, section industrielle (Accident Insurance Association, Industrial Department), Luxembourg"" ID="1">4. Unemployment:> ID="2">Office national du travail (National Labour Office), Luxembourg"> ID="1">5. Family allowances:" ID="1">(a) for persons insured with the institution referred to in 2 (b):> ID="2">Caisse d'allocations familiales des ouvriers prÃ ¨s l'Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Manual Workers' Family Allowances Fund at the Old-age and Invalidity Insurance Institution), Luxembourg"> ID="1">(b) for other cases:> ID="2">Caisse d'allocations familiales des employÃ ©s prÃ ¨s la Caisse de pension des employÃ ©s privÃ ©s (Family Allowances Fund for Clerical Staff at the Pension Fund for Clerical Staff in the Private Sector), Luxembourg"" ID="1">6. Death grants:" ID="1">(a) for the purposes of applying Article 66 of the Regulation:> ID="2">The institution responsible for the payment of Pensions which is liable for the benefits in kind"> ID="1">(b) for other cases:> ID="2">The institutions given under 1 (b), 2, 3, depending upon which branch of insurance is responsible for the payment of benefit""> ID="1">II. OTHER CASES:> ID="2">MinistÃ ¨re du travail et de la sÃ ©curitÃ © sociale (Ministry of Labour and Social Security), Luxembourg"> F. NETHERLANDS "" ID="1">1. Sickness, maternity, invalidity, accidents at work, occu pational diseases, and unemployment:" ID="1">(a) benefits in kind:> ID="2">Ziekenfondsraad (Sickness Funds Council), Amsterdam"> ID="1">(b) cash benefits:> ID="2">Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam"" ID="1">2. Old-age, death (pensions), family benefits:" ID="1">(a) in general:> ID="2">Sociale verzekeringsbank (Social Insurance Bank), Amsterdam"> ID="1">(b) dealings with Belgium:> ID="2">Bureau voor Belgische Zaken de sociale verzekering betreffende (Department of Belgian Social Security Affairs), Breda"> ID="1">(c) dealings with Germany:> ID="2">Bureau voor Duitse Zaken van de Vereeniging van Raden van Arbeid (Department of German Affairs of the Federation of Labour Councils), Nijmegen"" ANNEX 5 IMPLEMENTING PROVISIONS OF BILATERAL CONVENTIONS WHICH REMAIN IN FORCE (Articles 4 (5), 5, 53 (3), 104, 105 (2), 116, and 120 of the Implementing Regulation) General observations I. Whenever the provisions set out in this Annex refer to the provisions of conventions or of Regulations Nos 3, 4 or 36/63/EEC, those references shall be replaced by references to the corresponding provisions of the Regulation or of the Implementing Regulation, unless the provisions of those conventions which remain in force by virtue of their inclusion in Annex II of the Regulation. II. The denunciation clause contained in a convention, certain provisions of which are included in this Annex, shall remain in force in respect of the said provisions. 1. BELGIUM - GERMANY (a) Administrative arrangement No 2 of 20 July 1965 on the implementation of the third Supplementary Agreement to the General Convention of 7 December 1957 (payment of pensions for the period prior to the entry into force of the Convention). (b) Part III of the Arrangement of 20 July 1965 for the implementation of Regulations 3 and 4 of the Council of the European Economic Community on social security for migrant workers. (c) The Agreement of 6 October 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3) of Regulation No 36/63/EEC and Article 73 (4) of Regulation 4 of the Council of the European Economic Community. (d) The Agreement of 29 January 1969 on the recovery of social security contributions. 2. BELGIUM - FRANCE (a) The Arrangement of 22 December 1951 on the implementation of Article 23 of the Supplementary Agreement of 17 January 1948 (Workers in mines and similar undertakings). (b) The Administrative Arrangement of 21 December 1959 supplementing the Administrative Arrangement of 22 December 1951 made pursuant to Article 23 of the Supplementary Agreement of 17 January 1948 (Workers in mines and similar undertakings). (c) The Agreement of 8 July 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3) of Regulation 36/63/EEC and Article 73 (4) of Regulation No 4 of the Council of the European Economic Community. (d) Sections I, II and III of the Agreement of 5 July 1967 on the medical examinations and administrative checks of frontier workers residing in Belgium and working in France. 3. BELGIUM - ITALY (a) Articles 7, 8, 9, 10, 12, 13, 14, 15, 17, 18, 19, the second and third paragraphs of Article 24 and Article 28 (4) of the Administrative Arrangement of 20 October 1950, as amended by Corrigendum 1 of 10 April 1952, Corrigendum 2 of 9 December 1957 and Corrigendum 3 of 21 February 1963. (b) Articles 6, 7, 8 and 9 of the Agreement of 21 February 1963 in so far as they concern the implementation of Regulations 3 and 4 of the Council of the European Economic Community on social security for migrant workers. 4. BELGIUM - LUXEMBOURG (a) The Administrative Arrangement of 16 November 1959 on the implementation of the Convention of 16 November 1959, as amended on 12 February 1964 and 10 February 1966, with the exception of Articles 5 to 9 (inclusive). (b) The Agreement of 24 July 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3) of Regulation No 36/63/EEC and Article 73 (4) of Regulation No 4 of the Council of the European Economic Community. (c) The Agreement of 28 January 1961 on the recovery of social security contributions. 5. BELGIUM - NETHERLANDS (a) Articles 2, 3, 13, 15, 25 (2), 26 (1) and (2), 27, 46 and 48 of the Agreement of 4 November 1957 on insurance for sickness, maternity, death (grant) medical treatment, and invalidity. (b) Articles 6, 9 to 15 and the fourth paragraph of Article 17 of the Agreement of 7 February 1964 on family and childbirth allowances. (c) Articles 9, 15 (2), 17, 18, 29 and 37 of the Agreement of 10 April 1965 on insurance against sickness, invalidity and the unemployment of mariners of the merchant navy. (d) The Agreement of 21 March 1968 on the collection and recovery of social security contributions, and the Administrative Arrangement of 25 November 1970 made pursuant to the said Agreement. (e) Article 1 of the Agreement of 22 January 1964 on the implementation of Article 8 (7), and of Article 15 of Regulation No 36/63/EEC on social security for frontier workers, and Article 82 of Regulation No 4. (f) The Agreement of 10 September 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers implementing Article 14 (3) of Regulation No 36/63/EEC and Article 73 (4) of Regulation No 4. (g) The Agreement of 27 October 1971 implementing Article 82 of Regulation No 4. 6. GERMANY - FRANCE (a) Articles 2 to 4 and 22 to 28 of Administrative Arrangement No 2 of 31 January 1952 on the implementation of the General Convention of 10 July 1950 (increase of French Pensions for accidents at work). (b) Article 1 of the Agreement of 27 June 1963 on the implementation of Article 74 (5) of Regulation No 4 (refund of benefits in kind provided to the members of the families of insured persons). 7. GERMANY - ITALY (a) Articles 14, 17 (1), 18, 35, 38 (1), 39, 42, 45 (1) and 46 of the Administrative Arrangement of 6 December 1953 on the implementation of the Convention of 5 May 1953 (payment of pensions). (b) Articles 1 and 2 of the Agreement of 27 June 1963 on the implementation of Articles 73 (4) and 74 (5) of Regulation No 4 (refund of benefits in kind provided to members of the families of insured persons). (c) The Agreement of 5 November 1968 on the refund, by the German competent institutions, of expenditure incurred in the provision of benefits in kind in Italy by Italian sickness insurance institutions to the members of the families of Italian workers insured in the Federal Republic of Germany. 8. GERMANY - LUXEMBOURG (a) Articles 1 and 2 of the Agreement of 27 June 1963 on the implementation of Article 73 (4) and Article 74 (5) of Regulation No 4 (refund of benefits in kind provided to members of the families of insured persons). (b) The Agreement of 9 December 1969 on the waiver of the refund, provided for in Article 14 (2) of Regulation No 36/63/EEC, of expenditure incurred in the provision of benefits in kind for sickness to a pensioner who is either a former frontier worker or the survivor of a frontier worker, and to the members of his family. 9. GERMANY - NETHERLANDS (a) Articles 9, 10 (2) to (5), 17, 18, 19 and 21 of Administrative ArrangementNo 1 of 18 June 1954 on the Convention of 29 March 1951 (sickness insurance and payment of pensions). (b) The Agreement of the 27 May 1964 on the waiver of the refund of expenditure incurred in medical examinations and administrative checks regarding insurance for invalidity, old-age and survivors (pension insurance). (c) Articles 1 to 4 of the Agreement of 27 June 1963 on the implementation of Articles 73 (4), 74 (5), and 75 (3) of Regulation No 4 (refund of benefits in kind provided to members of the families of insured persons). (d) The Agreement of 21 January 1969 on the recovery of social insurance contributions. (e) The Agreement of 3 December 1969 on the waiver of the refund, provided for in Article 14 (2) of Regulation No 36/63/EEC, of expenditure incurred in the provision of benefits in kind for sickness to a pensioner who is either a former frontier worker or the survivor of a frontier worker, and to the members of his family. 10. FRANCE - ITALY Articles 2 to 4 of the Administrative Arrangement of 12 April 1950 on the implementation of the General Convention of 31 March 1948 (increase of French pensions for accidents at work). 11. FRANCE - LUXEMBOURG (a) The Agreement of 24 February 1969 concluded for the implementation of Article 51 of Regulation No 3, and the Administrative Arrangement of the same date made pursuant to the said Agreement. (b) The Agreement of 18 June 1964 on the refund of benefits in kind provided to pensioners who are former frontier workers, implementing Article 14 (3) of Regulation No 36/63/EEC. 12. FRANCE - NETHERLANDS The exchange of letters of 5 May and 21 June 1960 concerning Article 23 (5) of Regulation No 3 on the waiver of the refund of benefits in kind provided to the members of the families of insured persons and to pensioners and members of their families). 13. ITALY - LUXEMBOURG Article 4 (5) and (6) of the Administrative Arrangement of 19 January 1955 on the implementing provisions of the General Convention on Social Security (sickness insurance for agricultural workers). 14. ITALY - NETHERLANDS (a) The third paragraph of Article 9 and the third paragraph of Article 11 of the Administrative Arrangement of 11 February 1955 on the implementation of the General Convention of 28 October 1952 (sickness insurance). (b) The Agreement of 27 June 1963 on the implementation of Article 75 (3) of Regulation No 4 (refund of benefits in kind awarded to pensioners and to members of their families). 15. LUXEMBOURG - NETHERLANDS The exchange of letters of 10 October and 7 November 1960 concerning Article 23 (5) of Regulation No 3 on the waiver of the refund of benefits in kind provided to members of the families of insured persons and to pensioners and members of their families. ANNEX 6 PROCEDURE FOR THE PAYMENT OF ALLOWANCES (Article 4 (6) and Article 53 (1) of the implementing Regulation) General Observation Payments of arrears and other single payments shall be made through the liaison bodies, whilst current and sundry payments shall be made in accordance with the procedures set out in this Annex. A. BELGIUM Direct payment B. GERMANY "" ID="1">1. Pension insurance for manual workers and clerical staff (invalidity, old-age, death):" ID="1">(a) dealings with Belgium, France and Luxembourg:> ID="2">Direct payment"> ID="1">(b) dealings with Italy and the Netherlands:> ID="2">Payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5)."" ID="1">2. Pension insurance for miners (invalidity, old-age, death):" ID="1">(a) dealings with Belgium and Luxembourg:> ID="2">Direct payment"> ID="1">(b) dealings with France, Italy and the Netherlands:> ID="2">Payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5)"" ID="1">3. Accident insurance:" ID="1">Dealings with all Member States:> ID="2">Payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5)."" C. FRANCE "" ID="1">1. All schemes except mariners' scheme:> ID="2">Direct payment"> ID="1">2. Mariners' scheme:> ID="2">Payment by the paying authority of the Member State wherein the person entitled to benefits resides."> D. ITALY "" ID="1">1. Pensions for invalidity, old-age and survivors:" ID="1">(a) dealings with Belgium and France, excluding the French Miners' Funds:> ID="2">Direct payment"> ID="1">(b) dealings with Germany and the French Miners' Funds:> ID="2">Payment through the liaison bodies"> ID="1">(c) dealings with Luxembourg and the Netherlands:> ID="2">Direct payment"" ID="1">2. Pensions for accidents at work and occupational diseases:> ID="2">Direct payment"> E. LUXEMBOURG Direct payment F. NETHERLANDS "" ID="1">1. Dealings with Belgium:> ID="2">Direct payment"> ID="1">2. Dealings with Germany:> ID="2">Payment through the liaison bodies (implementation of the provisions set out in Annex 5)"> ID="1">3. Dealings with France, Italy and Luxembourg:> ID="2">Direct payment"> ANNEX 7 BANKS (Article 4 (7) and Article 55 (3) of the Implementing Regulation) "" ID="1">A. BELGIUM:> ID="2">None"> ID="1">B. GERMANY:> ID="2">Deutsche Bundesbank (Federal Bank of Germany), Frankfurt am Main"> ID="1">C. FRANCE:> ID="2">Banque de France (Bank of France), Paris"> ID="1">D. ITALY:> ID="2">Banca Nazionale del Lavoro (National Labour Bank), Rome"> ID="1">E. LUXEMBOURG:> ID="2">Banque internationale (International Bank), Luxembourg"> ID="1">F. NETHERLANDS:> ID="2">None"> ANNEX 8 GRANT OF FAMILY BENEFITS (Article 4 (8) and Article 10 (2) (d) of the Implementing Regulation) "" ID="1">Article 10 (2) (d) of the Implementing Regulation shall apply in respect of dealings:> ID="2">- between Germany and France - between Germany and Luxembourg - between France and Luxembourg"> ANNEX 9 CALCULATION OF THE AVERAGE ANNUAL COST OF BENEFITS IN KIND (Articles 4 (9), 94 (3) (a) and 95 (3) (a) of the Implementing Regulation) A. BELGIUM The general social security scheme shall be taken into consideration when calculating the average annual cost of benefits in kind. B. GERMANY The following institutions shall be taken into consideration when calculating the average annual cost of benefits in kind. "" ASSV="9" ID="1">1. For the purposes of applying Article 94 (3) (a) of the Implementing Regulation:> ID="2">(a) Ortskrankenkassen (Local Sickness funds)"> ID="2">(b) Landkrankenkassen (Rural Sickness funds)"> ID="2">(c) Betriebskrankenkassen (Sickness funds of undertakings)"> ID="2">(d) Innungskrankenkassen (Sickness funds for trade guilds)"> ID="2">(e) Bundesknappschaft (Federal Insurance Fund for Miners)"> ID="2">(f) Seekasse (Insurance Fund for Mariners)"> ID="2">(g) Ersatzkassen fuer Arbeiter (Compensatory funds for Manual Workers)"> ID="2">(h) Ersatzkassen fuer Angestellte (Compensatory funds for Clerical Staff)"> ID="2">depending on the fund which awarded the benefits"> ASSV="4" ID="1">2. For the purpose of applying Article 95 (3) (a) of the Implementing Regulation:> ID="2">(a) Ortskrankenkassen (Local Sickness funds)"> ID="2">(b) Landkrankenkassen (Rural Sickness funds)"> ID="2">(c) Bundesknappschaft (Federal Insurance Fund for Miners)."> ID="2">depending on the fund which provided the benefits"> C. FRANCE The general social security scheme shall be taken into consideration when calculating the average annual cost of benefits in kind. D. ITALY "" ASSV="2" ID="1">The following schemes shall be taken into consideration when calculating the average annual cost of benefits in kind:> ID="2">1 The general scheme for workers in industry and for pensioners, administered by the Istituto nazionale per l'assicurazione contro le malattie (National Sickness Insurance Institute)"> ID="2">2. The scheme administered by the Istituto nazionale della previdenza sociale (National Social Welfare Institute) for tuberculosis benefits, excluding agricultural workers"> E. LUXEMBOURG Sickness funds governed by the Social Insurance Code shall be taken into consideration when calculating the average annual cost of benefits in kind. F. NETHERLANDS The general social security scheme shall be taken into consideration when calculating the average annual cost of benefits in kind. "" ID="1">A reduction shall, however, be made to allow for the effects of:> ASSV="2" ID="2">1. Invalidity insurance (arbeidsongeschiktheidsverzekering, W. A. O.)"> ID="2">2. Insurance against special sickness costs (verzekering tegen bijzondere ziektekosten, A. W. B. Z.)"> ANNEX 10 INSTITUTIONS AND BODIES DESIGNATED BY THE COMPETENT AUTHORITIES (Article 4 (10) of the Implementing Regulation) A. BELGIUM "" ID="1">1. For the purposes of applying Article 14 (1) of the Regulation and Articles 11, 13 and 14 of the Implementing Regulation:> ID="2">Office national de sÃ ©curitÃ © sociale, Bruxelles - Rijksdienst voor maatschappelijke Zekerheid, Brussel - (National Social Security Office, Brussels)"> ID="1">2. For the purposes of applying Article 14 (2) of the Regulation and Article 11 of the Implementing Regulation:> ID="2">Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge, Antwerpen - Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag - (Relief and Welfare Fund for Mariners serving under the Belgian flag, Antwerp)"> ID="1">3. For the purposes of applying Articles 80 (2), 81, 82 (2), 85 (2) and 88 of the Implementing Regulation:" ID="1">(a) in general:> ID="2">Office national de l'emploi, Bruxelles - Rijksdienst voor arbeidsvoorziening, Brussel - (National Employment Office, Brussels)"> ID="1">(b) for mariners:> ID="2">Pool des marins de la marine marchande - Pool van de zeelieden ter koopvaardij - (Merchant Navy Pool of Mariners), Antwerp"" ID="1">4. For the purposes of applying Article 102 (2) of the Implementing Regulation:" ID="1">(a) Sickness, maternity and accidents at work:> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - (National Institute for insurance against sickness and invalidity, Brussels)"> ID="1">(b) Occupational diseases:> ID="2">Fonds de maladies professionnelles, Bruxelles - Fonds voor beroepsziekten, Brussel - (Occupational Diseases Fund, Brussels)"> ID="1">(c) Unemployment:" ID="1">(i) in general:> ID="2">Office national de l'emploi, Bruxelles - Rijksdienst voor arbeidsvoorziening, Brussel - (National Employment Office, Brussels)"> ID="1">(ii) for mariners:> ID="2">Pool des marins de la marine marchande - Pool van de zeelieden ter koopvaardij - (Merchant Navy Pool), Antwerp"" ID="1">(d) Family benefits:> ID="2">Office national des allocations familiales pour travailleurs salariÃ ©s, Bruxelles - Rijksdienst voor Kinderbijslag voor werknemers, Brussel - (National Family Allowances Office for Employed Persons, Brussels)"" ID="1">5. For the purposes of applying Article 113 (2) of the Implementing Regulation:> ID="2">Institut national d'assurance maladie-invaliditÃ ©, Bruxelles - Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel - (National Sickness and Invalidity Insurance Institute)"> B. GERMANY "" ID="1">1. For the purposes of applying Article 6 (1) of the Implementing Regulation:" ID="1">(a) depending upon the nature of the activity last pursued:> ID="2">The pension insurance institutions for manual workers and clerical staff specified in Annex 2 for the different Member States"> ID="1">(b) where it is not possible to determine the nature of the last activity:> ID="2">The pension insurance institutions for manual workers specified in Annex 2 for the different Member States"> ID="1">(c) persons who, pursuant to Dutch legislation, have been insured under the general old-age insurance scheme (Algemene Ouderdomswet) whilst they were pursuing an activity which was not subject to compulsory insurance under German legislation:> ID="2">Bundesversicherungsanstalt fuer Angestellte - (Federal Insurance Office for Clerical Staff), Berlin"" ID="1">2. For the purposes of applying Article 11 (1) of the Implementing Regulation:" ID="1">(a) worker insured with sickness insurance:> ID="2">The institution with which he is insured"> ID="1">(b) worker not insured with sickness insurance:> ID="2">Bundesversicherungsanstalt fuer Angestellte - (Federal Insurance Office for Clerical Staff), Berlin"" ID="1">3. For the purposes of applying:" ID="1">(a) Article 13 (2) and (3) and Article 14 (1), (2) and (3) of the Implementing Regulation:> ID="2">Allgemeine Ortskrankenkasse Bonn - (Bonn Local General Sickness Fund), Bonn"> ID="1">(b) Article 13 (4) and Article 14 (4) of the Implementing Regulation:> ID="2">Allgemeine Ortskrankenkasse Bonn - (Bonn Local General Sickness Fund), Bonn, except where insured with an auxiliary fund"" ID="1">4. For the purposes of applying Articles 80 (2), 81 and 82 (2) of the Implementing Regulation:> ID="2">The Arbeitsamt (Employment Office) of the district in Germany in which the worker was last residing or staying or, where the worker has neither resided nor stayed in Germany whilst working there, the Arbeitsamt of the district in Germany in which the worker was last employed"> ID="1">5. For the purposes of applying Article 85 (2) of the Implementing Regulation:> ID="2">The Arbeitsamt of the district in which the worker was last employed"> ID="1">6. For the purposes of applying Article 91 (2) of the Implementing Regulation:> ID="2">The pension insurance institutions for manual workers, for Clerical Staff and for miners, designated as competent institutions in Annex 2, Section B (2)"> ID="1">7. For the application of:" ID="1">(a) Articles 36 and 63 of the Regulation, and of Article 102 (2) of the Implementing Regulation:> ID="2">Bundesverband der Ortskrankenkassen (National Federation of Local Sickness Funds), Bonn-Bad Godesberg; for the cases provided for in Annex 3 Section B (2) (b): Hauptverband der gewerblichen Berufsgenossenschaften (Federation of Professional and Trade Associations), Bonn"> ID="1">(b) Article 75 of the Regulation, and of Article 102 (2) of the Implementing Regulation:> ID="2">Bundesanstalt fuer Arbeit (Federal Labour Office), Nuernberg"" ID="1">8. For the purposes of applying Article 113 (2) of the Implementing Regulation:" ID="1">(a) refund of benefits in kind provided but not due to workers on presentation of the certified statement provided for in Article 20 (2) of the Implementing Regulation:> ID="2">Bundesverband der Ortskrankenkassen (National Federation of Local Sickness Funds), Bonn-Bad Godesberg, by means of the compensation fund provided for in Annex 5 Section B (5) of the Regulation"> ID="1">(b) refund of benefits in kind provided but not due to workers on presentation of the certified statement provided for in Article 62 (2) of the Implementing Regulation:" ID="1">(i) in the case where the competent institution would have been a sickness insurance institution had the person concerned been entitled to benefits:> ID="2">Bundesverband der Ortskrankenkassen (National Federation of Local Sickness Funds), Bonn-Bad Godesberg, by means of the compensation fund provided for in Annex 5 Section B (5) of the Regulation"> ID="1">(ii) in other cases:> ID="2">Hauptverband der gewerblichen Berufsgenossenschaften (Federation of Professional and Trade Associations), Bonn""> C. FRANCE "" ID="1">1. For the purposes of applying Article 6 (1) of the Implementing Regulation:> ID="2">Direction rÃ ©gionale de la sÃ ©curitÃ © sociale (Regional Directorate of Social Security)"> ID="1">2. For the purposes of applying Article 11 (1) of the Implementing Regulation:" ID="1">(a) Metropolitan France" ID="1">(i) general:> ID="2">Caisse primaire d'assurance-maladie (Local sickness insurance fund)"> ID="1">(ii) agricultural scheme:> ID="2">Caisse de mutualitÃ © sociale agricole (Mutual Benefit Fund for Agricultural Workers)"> ID="1">(iii) miners' scheme:> ID="2">SociÃ ©tÃ © de secours miniÃ ¨re (Miners' Aid Society)"> ID="1">(iv) mariners' scheme:> ID="2">Section Caisse de retraite des marins du Quartier des affaires maritimes (Mariners' Pension Fund Department of the Maritime Affairs Division)"" ID="1">(b) Overseas departments" ID="1">(i) general:> ID="2">Caisse gÃ ©nÃ ©rale de sÃ ©curitÃ © sociale (General Social Security Fund)"> ID="1">(ii) for mariners:> ID="2">Section Caisse de retraite des marins du Quartier des affaires maritimes (Mariners' Pension Fund Department of the Maritime Affairs Division)""> ID="1">3. For the purposes of applying Article 13 (2) and (3) and Article 14 (3) of the Implementing Regulation:> ID="2">Caisse primaire d'assurance maladie de la rÃ ©gion parisienne (Local Sickness Insurance Fund of the Paris Region)"> ID="1">4. For the purposes of applying Article 17 of the Regulation in matters relating to the provisions of Article 14 (1) (a):> ID="2">Direction RÃ ©gionale de la sÃ ©curitÃ © sociale (Regional Directorate of Social Security)"> ASSV="3" ID="1">5. For the purposes of applying Articles 80 and 81, Article 82 (2) and 85 (2) of the Implementing Regulation:> ID="2">Direction dÃ ©partementale du travail et de la main-d'oeuvre (Departmental Directorate of Labour and Manpower) of the place of employment for which the certified statement is requested"> ID="2">The local branch of the National Employment Office"> ID="2">The town hall of the place of residence of the members of the family"> ID="1">6. For the purposes of applying Article 84 of the Implementing Regulation:" ID="1">(a) total unemployment:> ID="2">Association pour l'emploi dans l'industrie et le commerce (ASSEDIC) (Association for Employment in Industry and Trade) of the place of residence of the person concerned"> ID="1">(b) partial unemployment:> ID="2">Direction dÃ ©partementale du travail et de la main-d'oeuvre (Departmental Directorate of Labour and Manpower) of the place of employment of the person concerned"" ID="1">7. For the purposes of applying Article 89 of the Implementing Regulation:> ID="2">Direction dÃ ©partementale du travail et de la main-d'oeuvre (Departmental Directorate of Labour and Manpower)"> ASSV="2" ID="1">8. For the implementation of Articles 36, 63, and 75 of the Regulation in conjunction with Article 102 (2) of the Implementing Regulation:> ID="2">Centre de sÃ ©curitÃ © sociale des travailleurs migrants (Social Security Centre for Migrant Workers), Paris"> ID="2">Association pour l'emploi dans l'industrie et le commerce (ASSEDIC) (Association for Employment in Industry and Trade)"> ID="1">9. For the purposes of applying Article 113 (2) of the Implementing Regulation:> ID="2">Centre de sÃ ©curitÃ © sociale des travailleurs migrants (Social Security Centre for Migrant Workers), Paris"> D. ITALY "" ID="1">1. For the purposes of applying Article 6 (1) of the Implementing Regulation:> ID="2">Ministero del lavoro e della previdenza sociale (Ministry of Labour and Social Welfare), Rome"> ID="1">2. For the purposes of applying Article 11 (1), 13 (2) and (3) and 14 (1), (2) and (3) of the Implementing Regulation:> ID="2">Istituto nazionale per l'assicurazione contro le malattie (National Sickness Insurance Institute), provincial offices"> ID="1">3. For the purposes of applying Article 38 (1) of the Implementing Regulation:> ID="2">Istituto nazionale della previdenza sociale (National Institute of Social Welfare), provincial offices"> ID="1">4. For the purposes of applying Article 75 (2) of the Implementing Regulation:> ID="2">Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institute for Insurance against Accidents at Work), provincial offices"> ID="1">5. For the purposes of applying Articles 80 (2), 81, 82 (2), 85 (2), 88 and 91 (2) of the Implementing Regulation:> ID="2">Istituto nazionale della previdenza sociale (National Institute of Social Welfare) provincial offices"> ID="1">6. For the purposes of applying Article 102 (2) of the Implementing Regulation:" ID="1">(a) Refunds under Article 36 of the Regulation:> ID="2">Istituto nazionale per l'assicurazione contro le malattie (National Sickness Insurance Institute), Rome"> ID="1">(b) Refunds under Article 63 of the Regulation:> ID="2">Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institute for Insurance against Accidents at Work), Rome"> ID="1">(c) Refunds under Articles 70 and 75 of the Regulation:> ID="2">Istituto nazionale della previdenza sociale (National Institute of Social Welfare), Rome"" ID="1">7. For the purposes of applying Article 113 (2) of the Implementing Regulation:" ID="1">(a) Sickness (excluding tuberculosis):> ID="2">Istituto nazionale per l'assicurazione contro le malattie (National Sickness Insurance Institute), Rome"> ID="1">(b) Tuberculosis:> ID="2">Istituto nazionale della previdenza sociale (National Institute of Social Welfare), Rome"> ID="1">(c) Accidents at work and occupational diseases:> ID="2">Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institute for Insurance against Accidents at Work), Rome"" E. LUXEMBOURG "" ID="1">1. For the purposes of applying Article 6 (1) of the Implementing Regulation:> ID="2">Caisse de pension des employÃ ©s privÃ ©s Luxembourg (Pension Fund for Clerical Staff in the Private Sector) or Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Old-age and Invalidity Insurance Institute), Luxembourg"> ID="1">2. For the purposes of applying Article 11 (1), 13 (2) and (3) and 14 (1), (2) and (3) of the Implementing Regulation:> ID="2">MinistÃ ¨re du travail et de la sÃ ©curitÃ © sociale (Ministry of Labour and Social Security), Luxembourg"> ID="1">3. For the purposes of applying Article 22 (1) of the Implementing Regulation:> ID="2">Caisse nationale d'assurance maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), Luxembourg"> ID="1">4. For the purposes of applying Article 80 (2), 81, 82 (2) and 89 of the Implementing Regulation:> ID="2">Office national du travail (National Labour Office), Luxembourg"> ID="1">5. For the purposes of applying Article 85 (2) of the Implementing Regulation:> ID="2">The sickness fund wich which the person concerned was last insured"> ID="1">6. For the purposes of applying Article 91 (2) of the Implementing Regulation:" ID="1">(a) Invalidity, old-age, death (pensions):" ID="1">(i) for clerical staff including technicians in mines (underground):> ID="2">Caisse de pension des employÃ ©s privÃ ©s (Pension Fund for Clerical Staff in the Private Sector), Luxembourg"> ID="1">(ii) for other cases:> ID="2">Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Old-age and Invalidity Insurance Institution), Luxembourg"" ID="1">(b) Family benefits:" ID="1">(i) for persons insured with the institution referred to under (a) (ii):> ID="2">Caisse d'allocations familiales des ouvriers prÃ ¨s l'Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Manual Workers' Family Allowances Fund at the Old-age and Invalidity Insurance Institution), Luxembourg"> ID="1">(ii) for other cases:> ID="2">Caisse d'allocations familiales des employÃ ©s prÃ ¨s la Caisse de pension des employÃ ©s privÃ ©s (Family Allowance Fund for Clerical Staff at the Pension Fund for Clerical Staff in the Private Sector), Luxembourg""> ID="1">7. For the implementation of Article 102 (2) of the Implementing Regulation:" ID="1">(a) Sickness, maternity:> ID="2">Caisse nationale d'assurance maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), Luxembourg"> ID="1">(b) Accidents at work:> ID="2">Association d'assurance contre les accidents, section industrielle (Accident Insurance Association, Industrial Section), Luxembourg"> ID="1">(c) Unemployment:> ID="2">Office national du travail (National Labour Office), Luxembourg"> ID="1">(d) Family benefits:> ID="2">Caisse d'allocations familiales des ouvriers prÃ ¨s l'Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Manual Workers' Family Allowances Fund held at the Oldage and Invalidity Insurance Institute), Luxembourg"" ID="1">8. For the purposes of applying Article 113 (2) of the Implementing Regulation:" ID="1">(a) Sickness, maternity:> ID="2">Caisse nationale d'assurance maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), Luxembourg"> ID="1">(b) Accidents at work:> ID="2">Association d'assurance contre les accidents, section industrielle (Accident Insurance Association, Industrial Section), Luxembourg"" F. NETHERLANDS "" ID="1">1. For the purposes of applying Articles 6 (1), 11 (1), 13 (2) and (3), and 14 (1) and (2) of the Implementing Regulation:> ID="2">Sociale verzekeringsraas, Den Haag (Social Insurance Council, The Hague)"> ID="1">2. For the purposes of applying Article 14 (3) of the Implementing Regulation, in respect of auxiliary staff of the European Communities, who are not resident in the Netherlands (for benefits in kind only):> ID="2">Algemeen Nederlands Onderling Ziekenfonds (General Sickness Benefit Fund of the Netherlands), Utrecht"> ID="1">3. For the purposes of applying Article 82 (2) of the Implementing Regulation:> ID="2">Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam"> ID="1">(a) Refunds provided for in Articles 36 and 63 of the Regulation:> ID="2">Ziekenfondsraad (Sickness Funds Council), Amsterdam"> ID="1">(b) Refunds provided for in Article 70 of the Regulation:> ID="2">Algemeen Werkloosheidsfond Den Haag (General Unemployment Fund, the Hague)"> ID="1">(c) Refunds provided for in Article 75 of the Regulation:> ID="2">Sociale Verzekeringsbank (Social Insurance Bank), Amsterdam">